Exhibit 10.2

 

Execution Version

Published CUSIP Number: 86923YAA6

 

CREDIT AGREEMENT

 

DATED AS OF SEPTEMBER 25, 2012

 

AMONG

 

SUSSER PETROLEUM PARTNERS LP,

 

AS THE BORROWER,

 

BANK OF AMERICA, N.A.,
AS ADMINISTRATIVE AGENT, SWING LINE LENDER AND
L/C ISSUER,

 

BARCLAYS BANK PLC,

AS SYNDICATION AGENT,

 

UBS LOAN FINANCE LLC AND WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS CO-DOCUMENTATION AGENTS,

 

AND

 

THE OTHER LENDERS PARTY HERETO

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01.

Defined Terms

1

 

 

 

1.02.

Other Interpretive Provisions

30

 

 

 

1.03.

Accounting Terms

31

 

 

 

1.04.

Rounding

32

 

 

 

1.05.

Times of Day

32

 

 

 

1.06.

Letter of Credit Amounts

32

 

 

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

32

 

 

 

2.01.

The Loans

32

 

 

 

2.02.

Borrowings, Conversions and Continuations of Loans

32

 

 

 

2.03.

Letters of Credit

34

 

 

 

2.04.

Swing Line Loans

42

 

 

 

2.05.

Prepayments

45

 

 

 

2.06.

Termination or Reduction of Commitments

46

 

 

 

2.07.

Repayment of Loans

46

 

 

 

2.08.

Interest

46

 

 

 

2.09.

Fees

47

 

 

 

2.10.

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

48

 

 

 

2.11.

Evidence of Debt

48

 

 

 

2.12.

Payments Generally; Administrative Agent’s Clawback

49

 

 

 

2.13.

Sharing of Payments by Lenders

51

 

 

 

2.14.

Increase in Commitments

52

 

 

 

2.15.

Cash Collateral

53

 

 

 

2.16.

Defaulting Lenders

54

 

 

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

56

 

 

 

3.01.

Taxes

56

 

 

 

3.02.

Survival

60

 

 

 

3.03.

Illegality

60

 

 

 

3.04.

Inability to Determine Rates

61

 

 

 

3.05.

Increased Costs

61

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(CONTINUED)

 

 

 

Page

 

 

 

3.06.

Compensation for Losses

63

 

 

 

3.07.

Mitigation Obligations; Replacement of Lenders

63

 

 

 

3.08.

Survival

64

 

 

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

64

 

 

 

4.01.

Conditions of Initial Credit Extension

64

 

 

 

4.02.

Conditions to all Credit Extensions

67

 

 

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

68

 

 

 

5.01.

Existence, Qualification and Power

68

 

 

 

5.02.

Authorization; No Contravention

68

 

 

 

5.03.

Governmental Authorization; Other Consents

69

 

 

 

5.04.

Binding Effect

69

 

 

 

5.05.

Financial Statements; No Material Adverse Effect

69

 

 

 

5.06.

Litigation

70

 

 

 

5.07.

No Default

70

 

 

 

5.08.

Ownership of Real Property; Liens

70

 

 

 

5.09.

Environmental Compliance

71

 

 

 

5.10.

Insurance

72

 

 

 

5.11.

Taxes

72

 

 

 

5.12.

ERISA Compliance

72

 

 

 

5.13.

Subsidiaries; Equity Interests; Loan Parties

73

 

 

 

5.14.

Margin Regulations; Investment Company Act

73

 

 

 

5.15.

Disclosure

74

 

 

 

5.16.

Compliance with Laws

74

 

 

 

5.17.

Intellectual Property; Licenses, Etc.

74

 

 

 

5.18.

Material Contracts

74

 

 

 

5.19.

Solvency

75

 

 

 

5.20.

Casualty, Etc.

75

 

 

 

5.21.

Collateral Documents

75

 

 

 

ARTICLE VI.

AFFIRMATIVE COVENANTS

75

 

 

 

6.01.

Financial Statements

75

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(CONTINUED)

 

 

 

Page

 

 

 

6.02.

Certificates; Other Information

76

 

 

 

6.03.

Notices

78

 

 

 

6.04.

Payment of Obligations

79

 

 

 

6.05.

Preservation of Existence, Etc.

79

 

 

 

6.06.

Maintenance of Properties

79

 

 

 

6.07.

Maintenance of Insurance; Flood Insurance

80

 

 

 

6.08.

Compliance with Laws

80

 

 

 

6.09.

Books and Records

80

 

 

 

6.10.

Inspection Rights

80

 

 

 

6.11.

Use of Proceeds

81

 

 

 

6.12.

Covenant to Guarantee Obligations and Give Security

81

 

 

 

6.13.

Compliance with Environmental Laws

86

 

 

 

6.14.

Further Assurances

87

 

 

 

6.15.

Compliance with Terms of Leaseholds

87

 

 

 

6.16.

Material Contracts

87

 

 

 

ARTICLE VII.

NEGATIVE COVENANTS

88

 

 

 

7.01.

Liens

88

 

 

 

7.02.

Indebtedness

90

 

 

 

7.03.

Investments

92

 

 

 

7.04.

Fundamental Changes

94

 

 

 

7.05.

Dispositions

94

 

 

 

7.06.

Restricted Payments

95

 

 

 

7.07.

Change in Nature of Business

96

 

 

 

7.08.

Transactions with Affiliates

96

 

 

 

7.09.

Burdensome Agreements

97

 

 

 

7.10.

Use of Proceeds

97

 

 

 

7.11.

Financial Covenants

97

 

 

 

7.12.

Accounting Changes

98

 

 

 

7.13.

Prepayments of Certain Indebtedness

98

 

 

 

7.14.

Amendment, Etc.

98

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(CONTINUED)

 

 

 

Page

 

 

 

7.15.

Limitation on Speculative Hedging

98

 

 

 

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

98

 

 

 

8.01.

Events of Default

98

 

 

 

8.02.

Remedies upon Event of Default

101

 

 

 

8.03.

Application of Funds

101

 

 

 

ARTICLE IX.

ADMINISTRATIVE AGENT

102

 

 

 

9.01.

Appointment and Authority

102

 

 

 

9.02.

Rights as a Lender

103

 

 

 

9.03.

Exculpatory Provisions

103

 

 

 

9.04.

Reliance by Administrative Agent

104

 

 

 

9.05.

Delegation of Duties

105

 

 

 

9.06.

Resignation of Administrative Agent

105

 

 

 

9.07.

Non-Reliance on Administrative Agent and Other Lenders

106

 

 

 

9.08.

No Other Duties, Etc.

107

 

 

 

9.09.

Administrative Agent May File Proofs of Claim

107

 

 

 

9.10.

Collateral and Guaranty Matters

107

 

 

 

9.11.

Secured Cash Management Agreements and Secured Hedge Agreements

108

 

 

 

ARTICLE X.

MISCELLANEOUS

109

 

 

 

10.01.

Amendments, Etc.

109

 

 

 

10.02.

Notices; Effectiveness; Electronic Communications

110

 

 

 

10.03.

No Waiver; Cumulative Remedies; Enforcement

112

 

 

 

10.04.

Expenses; Indemnity; Damage Waiver

113

 

 

 

10.05.

Payments Set Aside

115

 

 

 

10.06.

Successors and Assigns

115

 

 

 

10.07.

Treatment of Certain Information; Confidentiality

120

 

 

 

10.08.

Right of Setoff

121

 

 

 

10.09.

Interest Rate Limitation

121

 

 

 

10.10.

Counterparts; Integration; Effectiveness

122

 

 

 

10.11.

Survival of Representations and Warranties

122

 

 

 

10.12.

Severability

122

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(CONTINUED)

 

 

 

Page

 

 

 

10.13.

Replacement of Lenders

122

 

 

 

10.14.

Governing Law; Jurisdiction; Etc.

123

 

 

 

10.15.

Waiver of Jury Trial

124

 

 

 

10.16.

No Advisory or Fiduciary Responsibility

125

 

 

 

10.17.

Electronic Execution of Assignments and Certain Other Documents

125

 

 

 

10.18.

USA PATRIOT Act

125

 

 

 

10.19.

No General Partner’s Liability

126

 

 

 

10.20.

ENTIRE AGREEMENT

126

 

v

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(CONTINUED)

 

SCHEDULES

 

 

 

2.01

Commitments and Applicable Percentages

5.11

Tax Sharing Agreements

5.13

Loan Parties; Subsidiaries and Other Equity Investments

5.18

Material Contracts

6.12

Subsidiary Guarantors

7.01

Existing Liens

7.02

Existing Indebtedness

7.09

Burdensome Agreements

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

 

EXHIBITS

 

 

 

Form of

 

A

Revolving Credit Loan Notice

B

Note

C

Compliance Certificate

D-1

Assignment and Assumption

D-2

Administrative Questionnaire

E-1

Certificate of Non-Bank Status (Foreign Lenders — Non-Partnerships)

E-2

Certificate of Non-Bank Status (Foreign Participants — Non-Partnerships)

E-3

Certificate of Non-Bank Status (Foreign Participants —Partnerships)

E-4

Certificate of Non-Bank Status (Foreign Lenders —Partnerships)

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of September 25, 2012,
among SUSSER PETROLEUM PARTNERS LP, a Delaware limited partnership (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders have indicated their willingness to lend and the L/C Issuer has
indicated its willingness to issue letters of credit, in each case, on the terms
and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

1.01.       Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Acquisition” means the acquisition, directly or indirectly, by any Person of
(a) a majority of the Equity Interests of another Person, (b) all or
substantially all of the assets of another Person, (c) all or substantially all
of a line of business or division of another Person, (in each case above
(i) whether or not involving a merger or a consolidation with such other Person
and (ii) whether in one transaction or a series of related transactions), or
(d) any other properties or assets of a Person (but in any case excluding any
ordinary course capital expenditures of the Loan Parties or replacements of
existing equipment, property or assets of the Loan Parties).

 

“Acquisition Consideration” means, in connection with any Acquisition, the total
cash and noncash consideration (including the fair market value of all Equity
Interests issued or transferred to the sellers thereof, earnouts and other
contingent payment obligations to, and all assumptions of debt, liabilities and
other obligations in connection therewith) paid by or on behalf of the Borrower
and its Subsidiaries for such Acquisition; provided, that any earnout or other
contingent future payment shall be considered Acquisition Consideration only to
the extent of the reserve, if any, required under GAAP at the time of such sale
to be established in respect thereof by the Borrower or any Subsidiary.

 

“Act” has the meaning specified in Section 10.18.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.  As of the
Closing Date, the Aggregate Commitments are $250,000,000.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Commitments have expired, then
the Applicable Percentage of each Lender in respect of the Aggregate Commitments
shall be determined based on the Applicable Percentage of such Lender in respect
of the Aggregate Commitments most recently in effect, giving effect to any
subsequent assignments.  The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the applicable percentage per annum
set forth below determined by reference to the Consolidated Total Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

 

Applicable Rate

Pricing
Level

 

Consolidated Total
Leverage Ratio

 

Eurodollar
Rate
(Letters of
Credit)

 

Base Rate

 

Commitment
Fee

 

1

 

>4.50

 

3.25

%

2.25

%

0.50

%

2

 

>4.00 but < 4.50

 

3.00

%

2.00

%

0.50

%

3

 

>3.50 but < 4.00

 

2.75

%

1.75

%

0.50

%

4

 

>3.00 but < 3.50

 

2.50

%

1.50

%

0.50

%

5

 

>2.50 but < 3.00

 

2.25

%

1.25

%

0.375

%

6

 

< 2.50

 

2.00

%

1.00

%

0.375

%

 

provided that, subject to the proviso in the following sentence, for the period
beginning on the Closing Date through the date the first Compliance Certificate
is delivered pursuant to Section 6.02(a), Pricing Level 6 shall apply.  Any
increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in

 

2

--------------------------------------------------------------------------------


 

accordance with such Section, then, upon the request of the Required Lenders,
Pricing Level 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole book manager.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

 

“Audited Financial Statements” means the audited financial statements of
Borrower’s Predecessor and its Subsidiaries for the fiscal year ended
December 31, 2011, as presented in the Registration Statement.

 

“AutoBorrow Agreement” means the AutoBorrow Service Agreement dated as of
September 25, 2012, between the Borrower and the Swing Line Lender.

 

“Available Cash” has the meaning set forth in the Borrower Partnership Agreement
as in effect on the date hereof.  For avoidance of doubt, any amendment or other
modification to the definition of “Available Cash” in the Borrower Partnership
Agreement after the date hereof will not be effective for purposes of this
Agreement without the approval of the Required Lenders.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Lender to make Revolving Credit Loans and of the obligation
of the L/C Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

3

--------------------------------------------------------------------------------


 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate (as set forth in clause (b) of the
definition thereof) plus 1.00%.  The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower IPO” means an initial registered public offering of the Common Units
of the Borrower to the public pursuant to the Registration Statement which
results in the Common Units of the Borrower being traded on a national
securities exchange.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrower Partnership Agreement” means that certain First Amended and Restated
Agreement of Limited Partnership of Susser Petroleum Partners LP dated as of
September 25, 2012, among the General Partner, Holdings and the other limited
partners party thereto.

 

“Borrower’s Predecessor” means Susser Petroleum Company, the Borrower’s
predecessor for accounting purposes as set forth in the Registration Statement.

 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
State of New York and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the L/C Issuer. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

4

--------------------------------------------------------------------------------


 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

 

(a)                                 readily marketable obligations issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof having maturities of not more than 360 days
from the date of acquisition thereof; provided that the full faith and credit of
the United States of America is pledged in support thereof;

 

(b)                                 time deposits with, or insured certificates
of deposit or bankers’ acceptances of, any commercial bank that (i) (A) is a
Lender or (B) is organized under the laws of the United States of America, any
state thereof or the District of Columbia or is the principal banking subsidiary
of a bank holding company organized under the laws of the United States of
America, any state thereof or the District of Columbia, and is a member of the
Federal Reserve System, (ii) issues (or the parent of which issues) commercial
paper rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 180 days from the date of acquisition thereof;

 

(c)                                  (i) commercial paper issued by any Person
organized under the laws of any state of the United States of America or, in the
case of commercial paper constituting Lakehead Loan Collateral, any other
jurisdiction acceptable to the lender of the Lakehead Loan, and in each case
rated at least “Prime-1” (or the then equivalent grade) by Moody’s or at least
“A-1” (or the then equivalent grade) by S&P, and with maturities (A) in the case
of commercial paper not constituting Lakehead Loan Collateral, of not more than
180 days from the date of acquisition thereof and (B) in the case of commercial
paper constituting Lakehead Loan Collateral, of not more than 24 months from the
date of acquisition thereof and (ii) commercial paper constituting Lakehead Loan
Collateral issued by any Person organized under the laws of any state of the
United States of America or any other jurisdiction acceptable to the lender of
the Lakehead Loan, and rated at least “Prime-2” (or the then equivalent
grade) by Moody’s or at least “A-2” (or the then equivalent grade) by S&P, and
with maturities, of not more than 90 days from the date of acquisition thereof;
and

 

(d)                                 Investments, classified in accordance with
GAAP as current assets of the Borrower or any of its Subsidiaries, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

 

5

--------------------------------------------------------------------------------


 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means any of the following events or conditions: (a) the
General Partner shall cease to be the sole general partner of the Borrower;
(b) Holdings shall cease, directly or indirectly, to own and control legally and
beneficially more than 50% of the Equity Interests in the General Partner or any
Person (other than Holdings) shall Control the General Partner; or (c) a “change
of control” or any comparable term under, and as defined in, any indenture, note
agreement or other agreement governing any Qualified Offering that results in an
“event of default” under such Qualified Offering, such Qualified Offering
becoming due and payable before its maturity, or such Qualified Offering being
subject to a repurchase, retirement or redemption right or option (whether or
not exercised).

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Closing Date Financial Statements” means the pro forma unaudited consolidated
financial statements of the Borrower and its Subsidiaries, as presented in the
Registration Statement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties to secure the
Obligations.  For the avoidance of doubt, the Collateral shall not include the
Excluded Assets.

 

6

--------------------------------------------------------------------------------


 

“Collateral Documents” means, collectively, the Security Agreement, each of the
Mortgages, collateral assignments, security agreement supplements, intellectual
property security agreement supplements, security agreements, pledge agreements
or other similar agreements delivered to the Administrative Agent pursuant to
Section 6.12, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties to secure the Obligations.

 

“Collateral Loss” means any loss, damage, destruction or other casualty to, or
any condemnation of, any Collateral.

 

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Credit Loans to the Borrower pursuant to Section 2.01(b), (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 under
the caption “Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

“Common Units” means the common units and subordinated units representing
limited partner interests in the Borrower.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such Consolidated Net Income:
(i) Consolidated Interest Charges, (ii) the provision for Federal, state, local
and foreign income taxes payable, (iii) depreciation and amortization expense,
(iv) unusual, extraordinary or non-recurring losses or charges related to asset
sales, (v) the cumulative effect of a change in accounting principles,
(vi) non-cash management compensation consisting of Equity Interests,
(vii) non-recurring costs (including restructuring costs, extraordinary costs,
and transaction costs related to the Transaction) and expenses and charges
resulting from equity offerings, Investments, Acquisitions, recapitalizations or
the incurrence or repayment of Indebtedness (including a refinancing thereof),
in each case, permitted under this Agreement, in an aggregate amount not to
exceed, for any such costs relating to transactions other than the Transaction,
10% of Consolidated EBITDA (as shown on the consolidated financial statements of
the Borrower and its Subsidiaries most recently delivered to the Administrative
Agent in accordance with Section 6.01 but without giving effect to this clause
(vii) in such calculation) for any Measurement Period, (viii) unrealized losses
resulting from mark to market accounting for hedging activities, including,
without limitation those resulting from the application of FASB Accounting
Standards Codification 815 (“FASB ASC 815”) and (ix) other expenses or losses
reducing such Consolidated Net Income which do

 

7

--------------------------------------------------------------------------------


 

not represent a cash item in such period or any future period (in each case of
or by the Borrower and its Subsidiaries for such Measurement Period) and minus
(b) the following to the extent included in calculating such Consolidated Net
Income:  (i) Federal, state, local and foreign income tax credits,
(ii) unrealized gains resulting from mark to market accounting for hedging
activities, including, without limitation, those resulting from the application
of FASB ASC 815 and (iii) all other non-cash items increasing Consolidated Net
Income (in each case of or by the Borrower and its Subsidiaries for such
Measurement Period).  Consolidated EBITDA shall be calculated for each
Measurement Period, on a Pro Forma Basis, after giving effect to, without
duplication, any Material Acquisition (as defined below) and any Material
Disposition (as defined below) and, at the Borrower’s election, any other
Acquisition or Disposition, in each case, made during each period commencing on
the first day of such period through the date of such transaction (the
“Reference Period”) as if such Acquisition or Disposition and any related
incurrence or repayment of Indebtedness occurred on the first day of the
Reference Period.  As used in this definition, “Material Acquisition” means any
Acquisition with Acquisition Consideration of $15,000,000 or more and “Material
Disposition” means any Disposition resulting in net sale proceeds of $15,000,000
or more.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all non-contingent obligations, whether current
or long-term, for borrowed money (including Obligations hereunder, but excluding
L/C Obligations) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct (but not contingent) obligations arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments (in each case, to the extent unreimbursed),
(d) all obligations in respect of the deferred purchase price of property or
services (other than accrued expenses and trade accounts payable in the ordinary
course of business), (e) all Attributable Indebtedness, (f) without duplication,
all direct (but not contingent) obligations arising under Guarantees with
respect to outstanding Indebtedness of the types specified in clauses
(a) through (e) above of Persons other than the Borrower or any Subsidiary
Guarantor, and (g) all Indebtedness of the types referred to in clauses
(a) through (f) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Borrower or a Subsidiary is a general partner or joint venturer, unless such
Indebtedness is expressly made non-recourse to the Borrower or such Subsidiary. 
Notwithstanding the foregoing, outstanding principal amounts of the Lakehead
Loan owing by the Borrower shall be excluded from the calculation of
Consolidated Funded Indebtedness to the extent a corresponding amount of
Lakehead Loan Collateral is pledged to secure the repayment thereof in
accordance with the terms of the Lakehead Loan Documents.

 

“Consolidated Interest Charges” means, for any Measurement Period, for the
Borrower and its Subsidiaries on a consolidated basis, (a) the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (ii) all interest paid or payable with
respect to discontinued operations and (iii) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP minus
(b) interest income received by the Borrower in respect of the Lakehead Loan
Collateral.  “Consolidated Interest Charges” shall not

 

8

--------------------------------------------------------------------------------


 

include (1) upfront fees paid in connection with this Agreement or any facility
for borrowed money in which the fees are paid from the proceeds of such
facility, (2) Indebtedness or lease issuance costs which have to be amortized,
(3) lease payments on any office equipment or real property, (4) any principal
components paid on all lease payments, (5) gains, losses or other charges as a
result of the early retirement of Indebtedness and (6) any other non-cash
interest expense.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges for
the most recently completed Measurement Period for which financial statements
are available.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries, determined on a consolidated
basis for the most recently completed Measurement Period; provided that
Consolidated Net Income shall exclude (a) extraordinary gains and extraordinary
losses for such Measurement Period, (b) the net income of any Subsidiary during
such Measurement Period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period and (c) any income (or loss) for such Measurement Period of
any Person in which the Borrower and its Subsidiaries has an interest (which
interest does not cause the net income or loss of such other Person to be
consolidated with the net income or loss of the Borrower and its Subsidiaries in
accordance with GAAP), except to the extent of any income actually distributed
as a cash dividend or other cash distribution by such Person during such
Measurement Period to the Borrower or its Subsidiaries (and in the case of a
cash dividend or other distribution to a Subsidiary, such Subsidiary is not
precluded from further distributing such amount to the Borrower as described in
clause (b) of this proviso).

 

“Consolidated Senior Secured Funded Indebtedness” means, as of any date of
determination, Consolidated Funded Indebtedness that is secured by Liens on any
Property of the Borrower or its Subsidiaries.

 

“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Funded Indebtedness
as of such date to (b) Consolidated EBITDA for the most recently completed
Measurement Period for which financial statements are available.

 

“Consolidated Total Assets” means, with respect to the Borrower and its
Subsidiaries, the amount which, in accordance with GAAP, is set forth under the
caption “Total Assets” (or any like caption) on the consolidated balance sheet
of the Borrower and its Subsidiaries.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness (less the sum of (i) cash in
excess of $10,000,000 held by the Borrower and its Subsidiaries as of such date
(excluding restricted cash) and (ii) the aggregate amount of Cash Equivalents
permitted pursuant to Section 7.03(a) held by the Borrower, excluding, for the
avoidance of doubt, the Lakehead Loan Collateral) as of such date

 

9

--------------------------------------------------------------------------------


 

to (b) Consolidated EBITDA for the most recently completed Measurement Period
for which financial statements are available.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Contributing Affiliates” means Holdings, Susser Petroleum Company and any other
Affiliate of Holdings that contributes or otherwise transfers assets to any Loan
Party, whether on, prior to or after the Closing Date as described in the
Registration Statement.

 

“Contributed Assets” means the assets contributed or otherwise transferred by
the applicable Contributing Affiliate to any Loan Party whether on, prior to or
after the Closing Date, including without limitation the assets contributed by
certain Contributing Affiliates to the Loan Parties on or prior to the Closing
Date as described in the Registration Statement.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in

 

10

--------------------------------------------------------------------------------


 

Letters of Credit or Swing Line Loans) within two Business Days of the date when
due, (b) has notified the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the Swing
Line Lender and each other Lender promptly following such determination.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses or governmental restrictions relating to pollution
and the protection of the environment or the

 

11

--------------------------------------------------------------------------------


 

release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries or any Contributing Affiliate directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other written consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination
(provided, however, that debt securities that are or by their terms may be
convertible or exchangeable into or for Equity Interests shall not constitute
Equity Interests prior to conversion or exchange thereof).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the institution by the PBGC of proceedings to terminate a Pension Plan
or Multiemployer Plan; (e) any event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (f) the determination that any Pension
Plan or

 

12

--------------------------------------------------------------------------------


 

Multiemployer Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means:

 

(a)                                 for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to (i) the British Bankers
Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately
10:00 a.m., London time, two London Banking Days prior to the commencement of
such Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 10:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and

 

(b)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the rate per annum equal to (i) BBA LIBOR, at
approximately10:00 a.m., London time determined two London Banking Days prior to
such date for Dollar deposits being delivered in the London interbank market for
a term of one month commencing that day or (ii) if such published rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

 

“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate”.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Assets” means (a) the Lakehead Loan Collateral (for so long as, and to
the extent that it secures, the Lakehead Loan); (b) all owned real property and
fixtures of the Borrower and Guarantors, unless and until (i) the Mortgage
Trigger occurs and (ii) the Required Lenders request delivery of mortgages
covering such owned real property; (c) those assets over which the granting of
security interests in such assets would be prohibited by contract (including
permitted Liens, leases and licenses), organizational documents, joint venture
agreements, shareholders’ agreements, applicable Laws or regulation (in each
case, except to the extent such prohibition is unenforceable after giving effect
to applicable provisions of the UCC, other than proceeds thereof, the assignment
of which is expressly deemed effective under the UCC

 

13

--------------------------------------------------------------------------------


 

notwithstanding such prohibitions); (d) margin stock limited to $100,000 and
(e) those assets as to which the Administrative Agent reasonably determines that
the cost of obtaining such a security interest or perfection thereof are
excessive in relation to the benefit to the Lenders of the security to be
afforded thereby.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 3.07(b)) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a) or (c),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Existing Susser Credit Agreement” means the Amended and Restated Credit
Agreement dated as of May 7, 2010 among Susser Holdings, L.L.C., as borrower,
Holdings, as parent guarantor, the lenders parties thereto and Bank of America,
as administrative agent.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

14

--------------------------------------------------------------------------------


 

“Fee Letter” means the letter agreement, dated August 13, 2012, among Holdings,
the Borrower, Bank of America and the Arranger.

 

“Flood Insurance Regulations” means The National Flood Insurance Reform Act of
1994.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“General Partner” means Susser Petroleum Partners GP, LLC, a Delaware limited
liability company and the sole general partner of the Borrower.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working

 

15

--------------------------------------------------------------------------------


 

capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation, or (iv) entered
into for the purpose of assuring in any other manner the obligee in respect of
such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part);
provided, that the term “Guarantee” shall not include endorsements for
collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into thereafter in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, Holdings and the Subsidiary Guarantors.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract,
is a Lender or an Affiliate of a Lender, in its capacity as a party to such Swap
Contract.

 

“Holdings” means Susser Holdings Corporation, a Delaware corporation and any
legal successor.

 

“Holdings Guaranty” means the Guaranty of Collection, dated as of September 25,
2012 made by Holdings in favor of (i) the Lender (as defined in the Lakehead
Loan Documents) and (ii) the Administrative Agent, for the benefit of the
Lenders, in an aggregate amount not to exceed $180,665,967.

 

“Immaterial Subsidiary” means, subject to Section 6.12(f), any Wholly Owned
Subsidiary of the Borrower having total assets with an aggregate book value, as
of the end of the fiscal quarter most recently ended and for which financial
statements have been delivered pursuant to Section 6.01(a) or 6.01(b), not
exceeding the lesser of (x) $5,000,000 and (y) 2.5% of Consolidated Total Assets
as of the end of such fiscal quarter; provided that any Wholly Owned Subsidiary
shall automatically cease to be an Immaterial Subsidiary if such Wholly Owned
Subsidiary no longer meets the requirements set forth in this definition.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

16

--------------------------------------------------------------------------------


 

(b)                                 the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and not more than 90 days past due
unless being contested in good faith and for which adequate reserves have been
established and reported in accordance with GAAP);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   all Attributable Indebtedness;

 

(g)                                  all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person or any other Person or any warrant, right or option to
acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  For the purposes of clause (c), the amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. For the purposes of clause (e),
the amount of any Indebtedness of any Person shall be deemed to be equal to the
lesser of (x) the aggregate unpaid amount of such Indebtedness and (y) the fair
market value of the property encumbered thereby as reasonably determined by such
Person in good faith.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment

 

17

--------------------------------------------------------------------------------


 

Dates; and (b) as to any Base Rate Loan or Swing Line Loan, the last Business
Day of each March, June, September and December and the Maturity Date.

 

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Revolving Credit Loan Notice, or
such other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that:

 

(i)                                     any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Rate Loan, such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

 

(ii)                                  any Interest Period pertaining to a
Eurodollar Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(iii)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.  “Investment” shall exclude extensions of trade credit by the
Borrower and its Subsidiaries on commercially reasonably terms in accordance
with the normal trade practices of the Borrower or such Subsidiary, as the case
may be.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Lakehead Loan” means, collectively, the up to $180,665,967 of term loans made
to the Borrower pursuant to the Lakehead Loan Documents.

 

18

--------------------------------------------------------------------------------


 

“Lakehead Loan Collateral” means Cash Equivalents pledged as security for the
Lakehead Loan.

 

“Lakehead Loan Documents” means (a) the Term Loan and Security Agreement dated
of even date herewith between the Borrower and Bank of America, N.A., as lender,
(b) the Collateral Account Control Agreement dated of even date herewith among
the Borrower, Bank of America, N.A., as secured party, and Bank of America,
N.A., as securities intermediary, and (c) the Collateral Account Control
Agreement dated of even date herewith among the Borrower, Bank of America, N.A.,
as secured party, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as
securities intermediary.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

19

--------------------------------------------------------------------------------


 

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $75,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, charge, or preference, priority or other
security interest or preferential arrangement in the nature of a security
interest. The term “Lien” shall include any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Holdings Guaranty, (d) the Subsidiary Guaranty, (e) the Collateral Documents,
(f) the Fee Letter, (g) each Issuer Document, (h) the AutoBorrow Agreement,
(i) any arrangements entered into by the L/C Issuer and the Borrower pursuant to
Section 2.03(a)(iii), (j) any agreement creating or perfecting rights in Cash
Collateral pursuant to the provisions of Section 2.15 of this Agreement,
(k) each Secured Hedge Agreement and (l) each Secured Cash Management Agreement;
provided that for purposes of the definition of “Material Adverse Effect” and
Articles IV through X (other than Section 8.03, Section 10.04, and
Section 10.16), “Loan Documents” shall not include Secured Hedge Agreements or
Secured Cash Management Agreements.

 

“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Material Adverse Effect” means a material adverse change in, or a material
adverse effect on (a) the operations, business, properties, liabilities or
financial condition of the Borrower and its Subsidiaries taken as a whole;
(b) the ability of the Borrower, together with the Guarantors taken as a whole,
to perform its obligations under the Loan Documents to which it is a party; or
(c) the legality, validity, binding effect or enforceability against the
Borrower or any

 

20

--------------------------------------------------------------------------------


 

Guarantor of, or material rights and remedies of the Administrative Agent or any
Lender under, the Loan Documents to which the Borrower or such Guarantor is a
party.

 

“Material Contract” means (a) the Susser Contribution Agreement and any similar
type of agreement relating to the transfer of the Contributed Assets, (b) all
material fuel supply, marketer and/or distributor agreements, including those
listed on Schedule 5.18, together with amendments, restatements, extensions and
replacements thereof, (c) the Susser Distribution Contract, the Susser Omnibus
Agreement, and the Susser Transportation Contract together with amendments,
restatements, extensions and replacements thereof, and (d) any other documents,
agreements or instruments (i) to which any Loan Party is a party, and
(ii) which, if breached, terminated or cancelled, could reasonably be expected
to have a Material Adverse Effect.

 

“Maturity Date” means September 25, 2017; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower or, if fewer than four
consecutive fiscal quarters of the Borrower have been completed since the
Closing Date, the fiscal quarters of the Borrower that have been completed since
the Closing Date; provided that: (a) for purposes of determining the amount of
Consolidated EBITDA to be included in the calculation of the Consolidated
Interest Coverage Ratio, Consolidated Total Leverage Ratio and Consolidated
Senior Secured Leverage Ratio for the fiscal quarter ended December 31, 2012,
such amount for the Measurement Period then ended shall equal such Consolidated
EBITDA for such fiscal quarter multiplied by four; (b) for purposes of
determining the amount of Consolidated EBITDA to be included in the calculation
of the Consolidated Interest Coverage Ratio, Consolidated Total Leverage Ratio
and Consolidated Senior Secured Leverage Ratio for the fiscal quarter ended
March 31, 2013, such amount for the Measurement Period then ended shall equal
such Consolidated EBITDA for the two fiscal quarter period then ended multiplied
by two; and (c) for purposes of determining the amount of Consolidated EBITDA to
be included in the calculation of the Consolidated Interest Coverage Ratio,
Consolidated Total Leverage Ratio and Consolidated Senior Secured Leverage Ratio
for the fiscal quarter ended June 30, 2013, such amount for the Measurement
Period then ended shall equal such Consolidated EBITDA for the three fiscal
quarter period then ended multiplied by 4/3; and provided further that (x) for
purposes of determining the amount of Consolidated Interest Charges to be
included in the calculation of the Consolidated Interest Coverage Ratio for the
fiscal quarter ended December 31, 2012, such amount for the Measurement Period
then ended shall equal such Consolidated Interest Charges for such fiscal
quarter multiplied by four; (y) for purposes of determining the amount of
Consolidated Interest Charges to be included in the calculation of the
Consolidated Interest Coverage Ratio for the fiscal quarter ended March 31,
2013, such amount for the Measurement Period then ended shall equal such
Consolidated Interest Charges for the two fiscal quarter period then ended
multiplied by two; and (z) for purposes of determining the amount of
Consolidated Interest Charges to be included in the calculation of the
Consolidated Interest Coverage Ratio for the fiscal quarter ended June 30, 2013,
such amount for the Measurement Period then ended shall equal such Consolidated
Interest Charges for the three fiscal quarter period then ended multiplied by
4/3 .

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure

 

21

--------------------------------------------------------------------------------


 

during the existence of a Defaulting Lender, an amount equal to 100% of the
Fronting Exposure of the L/C Issuer with respect to Letters of Credit issued and
outstanding at such time, (ii) with respect to Cash Collateral consisting of
cash or deposit account balances provided in accordance with the provisions of
Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal to 100% of the
Outstanding Amount of all LC Obligations, and (iii) otherwise, an amount
determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgages” means, collectively, each of the mortgages or deeds of trust
executed by the Borrower or any other Loan Party in favor of the Administrative
Agent for the benefit of the Secured Parties in form and substance reasonably
acceptable to the Administrative Agent.

 

“Mortgage Delivery Date” means the date that is 60 days (or such longer period
as the Administrative Agent may agree in its sole discretion) after the date the
Administrative Agent has notified the Borrower in writing that the Required
Lenders have requested the Borrower or the applicable Guarantor grant Liens on
certain real property pursuant to Section 6.12; provided that, if such date is
not a Business Day, then the Mortgage Delivery Date shall be the Business Day
immediately preceding such date.

 

“Mortgage Trigger” means the delivery of a Compliance Certificate reflecting a
Consolidated Total Leverage Ratio for any Measurement Period of greater than
3.00:1:00.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions or with respect to which the Borrower or
any ERISA Affiliate may have any liability, contingent or otherwise.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Revolving Credit Loans or Swing Line Loans, as the case may be, made
by such Lender, substantially in the form of Exhibit B.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in

 

22

--------------------------------------------------------------------------------


 

each case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, the Commitments or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.07) treating the assignee and assignor with respect
to any assignment as the Recipient for purposes of the definition of Other
Connection Taxes.

 

“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

23

--------------------------------------------------------------------------------


 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but excluding a Multiemployer Plan) that is maintained or is
contributed to by the Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

 

“Permitted Sale/Leaseback Transactions” means (i) sale-leaseback transactions
between the Borrower or any Subsidiary Guarantor, as owner/lessor and Stripes as
lessee with respect to Stripes Properties, (ii) sale-leaseback transactions with
respect to Stripes Properties provided that the aggregate fair market value of
the properties Disposed of by Susser PropCo or other Loan Party in reliance on
this clause (ii) shall not exceed (when combined with Dispositions made pursuant
to Section 7.05(m)) $10,000,000, and (iii) sale-leaseback transactions with
respect to properties other than Stripes Properties.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan, but excluding a Multiemployer Plan),
established by the Borrower or, with respect to any such plan that is subject to
Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pro Forma Basis” shall mean on a basis in accordance with GAAP and Regulation S
X and otherwise reasonably satisfactory to the Administrative Agent, which shall
include an assumption that (a) all Acquisitions made, and any Indebtedness
incurred or repaid in connection therewith, during the most recently completed
Measurement Period and (b) all Dispositions completed, and any Indebtedness
incurred or repaid in connection therewith, during such Measurement Period have,
in either case, been made or repaid on the first day of such Measurement Period
including, in each such case, pro forma adjustments arising out of events which
are (i) directly attributable to a specific transaction, (ii) factually
supportable, and (iii) expected to have a continuing impact, and in each case
otherwise demonstrated to and approved by the Administrative Agent in its
reasonable discretion.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Offering” means unsecured Indebtedness issued by the Borrower in
accordance with Section 7.02(h) and pursuant to which the Borrower receives not
less than $200,000,000 of gross cash proceeds from the issuance thereof.

 

24

--------------------------------------------------------------------------------


 

“Recipient” means the Administrative Agent, any Lender or the L/C Issuer.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registration Statement” means that certain Form S-1 Registration Statement
No. 333-182276 filed on June 21, 2012 with the SEC with respect to the Common
Units, as amended from time to time through September 10, 2012.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Removal Effective Date” has the meaning specified in Section 9.06(b).

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Revolving Credit Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swing Line Loan, any transfer of funds pursuant to the
AutoBorrow Agreement.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders.  The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, chief financial officer, any executive vice president,
treasurer, assistant treasurer or controller of such Person (or its general
partner or other governing body, as applicable) and, solely for purposes of the
delivery of incumbency certificates pursuant to Section 4.01, the secretary or
any assistant secretary of such Person (or its general partner or other
governing body, as applicable) and, solely for purposes of notices given
pursuant to Article II, any other officer of such Person (or its general partner
or other governing body, as applicable) so designated by any of the foregoing
officers in a notice to the Administrative Agent.  Any document delivered
hereunder that is signed by a Responsible Officer of Holdings, a Loan Party or
the General Partner on behalf of such Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of Holdings, such Loan Party or the General Partner, as
applicable, and such Responsible Officer shall be conclusively presumed to have
acted on behalf of Holdings, such Loan Party or the General Partner, as
applicable.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property),

 

25

--------------------------------------------------------------------------------


 

including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to any Person’s stockholders, partners or members (or the equivalent of
any thereof), or any option, warrant or other right to acquire any such dividend
or other distribution or payment.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01(b).

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(c).

 

“Revolving Credit Loan Notice” means a notice of (a) a Revolving Credit
Borrowing, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between any Loan Party and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

 

“Security Agreement” means the Security Agreement dated as of September 25, 2012
among the Borrower, the Subsidiary Guarantors and the Administrative Agent.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s

 

26

--------------------------------------------------------------------------------


 

ability to pay such debts and liabilities as they mature, (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Specified Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries in which the Acquisition Consideration therefor exceeds
$50,000,000.

 

“Specified Acquisition Period” means, upon Borrower’s election pursuant to
Section 6.02(l), (a) the fiscal quarter during which the Borrower or any of its
Subsidiaries consummates a Specified Acquisition and (b) the two fiscal quarters
immediately following the fiscal quarter described in clause (a); provided,
however, that (i) no more than one Specified Acquisition Period may be in effect
at any one time, (ii) no Specified Acquisition Period may become effective if
the Borrower fails to timely elect such Specified Acquisition Period pursuant to
the terms of Section 6.02(l) and (iii) no more than one Specified Acquisition
Period may be elected with respect to any particular Specified Acquisition.

 

“Stripes” means Stripes LLC, a Texas limited liability company.

 

“Stripes Properties” means (i) the up to 75 new or recently constructed
convenience stores which may be acquired by the Borrower or its Subsidiaries
pursuant to a right of first refusal contained in the Susser Omnibus Agreement
and (ii) any other convenience stores which may be constructed by the Borrower
or its Subsidiaries or acquired by the Borrower or its Subsidiaries from
Holdings or any of its Subsidiaries or Affiliates (other than the Borrower and
its Subsidiaries) after the Closing Date pursuant to the Susser Omnibus
Agreement or other arrangements.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Subsidiary Guarantors” means the Wholly Owned Subsidiaries of the Borrower
listed on Schedule 6.12, each other Wholly Owned Subsidiary of the Borrower that
shall be required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 6.12 and each other Subsidiary of the Borrower that chooses
to execute and deliver a Subsidiary Guaranty or supplement thereto.

 

27

--------------------------------------------------------------------------------


 

“Subsidiary Guaranty” means the Guaranty made by the Subsidiary Guarantors in
favor of the Secured Parties, together with each other guaranty and guaranty
supplement delivered pursuant to Section 6.12 or otherwise.

 

“Susser Consent” means the Consent and Agreement dated as of September 25, 2012
among the Borrower, the General Partner, Susser Operating, Susser PropCo,
Stripes, Holdings, Susser Petroleum Company, and the Administrative Agent.

 

“Susser Contribution Agreement” means the Contribution Agreement dated as of
September 25, 2012 among the Borrower, the General Partner, Holdings, Susser
Holdings, L.L.C., Stripes and Susser Petroleum Company, pursuant to which
Holdings and its subsidiaries, including Susser Petroleum Company, will
contribute to Susser Operating the Contributed Assets (as defined therein) in
exchange for Holdings and its subsidiaries contributing 100% of the Equity
Interests of Susser Operating to the Borrower.

 

“Susser Distribution Contract” means the Fuel Distribution Agreement dated as of
September 25, 2012 among Susser Operating, Holdings, Stripes and Susser
Petroleum Company.

 

“Susser Omnibus Agreement” means the Omnibus Agreement, dated as of
September 25, 2012 among Holdings, the General Partner and the Borrower.

 

“Susser Operating” means Susser Petroleum Operating Company LLC, a Delaware
limited liability company and a Wholly Owned Subsidiary of the Borrower.

 

“Susser Petroleum Company” means Susser Petroleum Company LLC, a Texas limited
liability company and a Wholly Owned Subsidiary of Holdings.

 

“Susser PropCo” means Susser Petroleum Property Company LLC, a Delaware limited
liability company.

 

“Susser Transportation Contract” means the Transportation Agreement dated as of
September 25, 2012 among Susser Petroleum Company, Susser Operating and one or
more of Susser Operating’s Wholly-Owned Subsidiaries.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules,

 

28

--------------------------------------------------------------------------------


 

a “Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $12,500,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Transaction” means, collectively, the contribution of Contributed Assets on or
prior to the Closing Date, the consummation of the Borrower IPO and the
incurrence of the Lakehead Loan.

 

29

--------------------------------------------------------------------------------


 

“Transfer Documents” means, collectively, the Susser Contribution Agreement and
any other material documents, agreements and instruments executed by a Loan
Party or any Contributing Affiliate in connection with the transfer of the
Contributed Assets to the Loan Parties whether on, prior to or after the Closing
Date.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01(e).

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person of which all of the
issued and outstanding Equity Interests are directly or indirectly (through one
or more Subsidiaries) owned by such Person, excluding directors’ qualifying
shares if applicable.  Unless otherwise specified, “Wholly Owned Subsidiary”
shall be a reference to a Wholly Owned Subsidiary of the Borrower.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

1.02.                     Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any

 

30

--------------------------------------------------------------------------------


 

particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03.                     Accounting Terms.  (a) Generally.  All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements, except as otherwise specifically
prescribed herein.  Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (A) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (B) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Borrower and its Subsidiaries or to the determination of any amount for the
Borrower and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Borrower is required to

 

31

--------------------------------------------------------------------------------


 

consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

 

1.04.                     Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05.                     Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable).

 

1.06.                     Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01.                     The Loans.  Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Revolving Credit Loan”) to the Borrower from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided, however, that
after giving effect to any Revolving Credit Borrowing, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the Revolving
Credit Exposure of any Lender shall not exceed such Lender’s Commitment.  Within
the limits of each Lender’s Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01.  Revolving Credit Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

2.02.                     Borrowings, Conversions and Continuations of Loans. 
(a) Each Revolving Credit Borrowing, each conversion of Revolving Credit Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than (i) 12:00 noon three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) 11:00 a.m. on the requested date of any Borrowing of Base Rate
Loans; provided, however, that if the Borrower wishes to request Eurodollar Rate
Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 12:00 noon
four Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the

 

32

--------------------------------------------------------------------------------


 

Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of them. 
Not later than 12:00 noon, three Business Days before the requested date of such
Borrowing, conversion or continuation, the Administrative Agent shall notify the
Borrower (which notice may be by telephone) whether or not the requested
Interest Period has been consented to by all the Lenders.  Each telephonic
notice by the Borrower pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Revolving Credit
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower.  Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.  Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof. 
Each Revolving Credit Loan Notice (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Revolving Credit Borrowing, a
conversion of Revolving Credit Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the Borrower fails to specify a Type of Loan in
a Revolving Credit Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the Revolving Credit Loans shall
be made as, or converted to, Base Rate Loans.  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans.  If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Revolving Credit Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.  Notwithstanding anything to the contrary herein, a Swing Line Loan may
not be converted to a Eurodollar Rate Loan.

 

(b)                                 Following receipt of a Revolving Credit Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the Revolving Credit Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a).  In the case of a
Revolving Credit Borrowing, each Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Revolving Credit Loan Notice.  Upon satisfaction of
the applicable conditions set forth in Section 4.02 (and, if such Borrowing is
the initial Credit Extension, Section 4.01), the Administrative Agent shall make
all funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date a Revolving Credit Loan Notice with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Borrowings, and second, shall
be made available to the Borrower as provided above.

 

33

--------------------------------------------------------------------------------


 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.

 

(e)                                  After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than ten (10) Interest Periods in effect with respect to
Revolving Credit Loans.

 

(f)                                   Anything in this Section 2.02 to the
contrary notwithstanding, the Borrower may not select the Eurodollar Rate for
any Credit Extension requested to be made within 3 Business Days of the Closing
Date.

 

2.03.                     Letters of Credit.  (a) The Letter of Credit
Commitment.  (i) Subject to the terms and conditions set forth herein, (A) the
L/C Issuer agrees, in reliance upon the agreements of the Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit for the account of the Borrower or any Subsidiary, and to
amend or extend Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Outstandings shall not exceed the Aggregate
Commitments, (y) the Revolving Credit Exposure of any Lender shall not exceed
such Lender’s Commitment, and (z) the Outstanding Amount of the L/C Obligations
shall not exceed the Letter of Credit Sublimit.  Each request by the Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

 

(ii)                                  The L/C Issuer shall not issue any Letter
of Credit if:

 

(A)                               subject to Section 2.03(b)(iii), the expiry
date of the requested Letter of Credit would occur more than twelve months after
the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

 

(B)                               the expiry date of the requested Letter of
Credit would occur after the Letter of Credit Expiration Date, unless all the
Lenders have approved such

 

34

--------------------------------------------------------------------------------


 

expiry date.

 

(iii)                               The L/C Issuer shall not be under any
obligation to issue any Letter of Credit if:

 

(A)                               any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the L/C Issuer from issuing the Letter of Credit, or any Law applicable
to the L/C Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the L/C Issuer
shall prohibit, or request that the L/C Issuer refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to the Letter of Credit any restriction,
reserve or capital requirement (for which the L/C Issuer is not otherwise
compensated hereunder) not in effect on the Closing Date, or shall impose upon
the L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Closing Date and which the L/C Issuer in good faith deems material to it;

 

(B)                               the issuance of the Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                               except as otherwise agreed by the
Administrative Agent and the L/C Issuer, such Letter of Credit is in an initial
stated amount less than $10,000;

 

(D)                               the Letter of Credit is to be denominated in a
currency other than Dollars;

 

(E)                                any Lender is at that time a Defaulting
Lender, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.18(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iv)                              The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue the Letter
of Credit in its amended form under the terms hereof.

 

(v)                                 The L/C Issuer shall be under no obligation
to amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue the Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary of the Letter of Credit does not accept the
proposed amendment to the Letter of Credit.

 

(vi)                              The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in

 

35

--------------------------------------------------------------------------------


 

Article IX with respect to any acts taken or omissions suffered by the L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.  (i) Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to the L/C Issuer (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the L/C Issuer, by personal delivery
or by any other means acceptable to the L/C Issuer.  Such Letter of Credit
Application must be received by the L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Administrative Agent and the L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be.  In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to the L/C Issuer:  (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may reasonably request.  In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the L/C Issuer may reasonably request.  Additionally,
the Borrower shall furnish to the L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the L/C Issuer or the
Administrative Agent may request.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the L/C Issuer will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has received a copy
of such Letter of Credit Application from the Borrower and, if not, the L/C
Issuer will provide the Administrative Agent with a copy thereof.  Unless the
L/C Issuer has received written notice from any Lender, the Administrative Agent
or any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter

 

36

--------------------------------------------------------------------------------


 

of Credit in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the L/C Issuer to prevent
any such extension at least once in each twelve-month period (commencing with
the date of issuance of such Letter of Credit) by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued.  Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer for any such
extension.  Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that the L/C
Issuer shall not permit any such extension if (A) the L/C Issuer has determined
that it would not be permitted, or would have no obligation at such time to
issue such Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied, and in
each such case directing the L/C Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.  (i) Upon receipt from the beneficiary of any Letter of Credit
of any notice of a drawing under such Letter of Credit, the L/C Issuer shall
notify the Borrower and the Administrative Agent thereof.  Not later than
11:00 a.m. on the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrower shall reimburse the L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing.  If the Borrower fails to so reimburse the L/C Issuer by such time, the
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof.  In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Revolving Credit Loan Notice).  Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone

 

37

--------------------------------------------------------------------------------


 

if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available (and the Administrative Agent may
apply Cash Collateral provided for this purpose) for the account of the L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 12:00 noon on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer.

 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the L/C Issuer
an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall (1) be due and payable on demand (together
with interest) and (2) if such L/C Borrowing were incurred because the
conditions set forth in Section 4.02 cannot be satisfied, bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the L/C Issuer pursuant to Section 2.03(c)(ii) shall be
deemed payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)                              Until each Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Percentage of such amount shall be solely for the account of
the L/C Issuer.

 

(v)                                 Each Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 4.02 (other than delivery by the Borrower of a Revolving Credit
Loan Notice ).  No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the L/C Issuer for the amount
of any payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, the L/C Issuer shall be

 

38

--------------------------------------------------------------------------------


 

entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Committed Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be.  A certificate of the L/C Issuer submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.  (i) At any
time after the L/C Issuer has made a payment under any Letter of Credit and has
received from any Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of the L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Applicable
Percentage thereof in the same funds as those received by the Administrative
Agent.

 

(ii)                                  If any payment received by the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect.  The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute.  The obligation of
the Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

39

--------------------------------------------------------------------------------


 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the L/C Issuer under such
Letter of Credit against presentation of a draft or certificate that does not
strictly comply with the terms of such Letter of Credit; or any payment made by
the L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower, any of its Subsidiaries or Holdings; provided,
however, that nothing contained in this paragraph (e) shall be deemed to
constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit or the Borrower’s rights under paragraph (f) below.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                   Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to

 

40

--------------------------------------------------------------------------------


 

consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence or
the L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.  The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

 

(g)                                  Applicability of ISP; Limitation of
Liability.  Unless otherwise expressly agreed by the L/C Issuer and the Borrower
when a Letter of Credit is issued, the rules of the ISP shall apply to each
Letter of Credit.  Notwithstanding the foregoing, the L/C Issuer shall not be
responsible to the Borrower for, and the L/C Issuer’s rights and remedies
against the Borrower shall not be impaired by, any action or inaction of the L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where the L/C Issuer or the beneficiary
is located, the practice stated in the ISP or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

 

(h)                                 Letter of Credit Fees.  The Borrower shall
pay to the Administrative Agent for the account of each Lender in accordance,
subject to Section 2.16, with its Applicable Percentage a Letter of Credit fee
(the “Letter of Credit Fee”) each Letter of Credit equal to the Applicable Rate
times the daily amount available to be drawn under such Letter of Credit.  For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06.  Letter of Credit Fees shall be (i) due and payable on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists under
Section 8.01 (a), (f), or (g), all Letter of Credit Fees shall accrue at the
Default Rate.

 

(i)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer.  The Borrower shall pay directly to
the L/C Issuer for its own account a fronting fee with respect to each Letter of
Credit, at the rate per annum specified in the Fee Letter, computed on the daily
amount available to be drawn under such Letter of Credit on a quarterly basis in
arrears.  Such

 

41

--------------------------------------------------------------------------------


 

fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. 
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06.  In addition, the Borrower shall pay directly to
the L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the L/C Issuer relating to letters of credit as from time to time in effect. 
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

(j)                                    Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                                 Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the L/C Issuer hereunder for any and
all drawings under such Letter of Credit.  The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

2.04.                     Swing Line Loans.  (a) The Swing Line.  Subject to the
terms and conditions set forth herein and in the AutoBorrow Agreement, the Swing
Line Lender, in reliance upon the agreements of the other Lenders set forth in
this Section 2.04, may in its sole discretion make loans (each such loan, a
“Swing Line Loan”) to the Borrower pursuant to the AutoBorrow Agreement during
the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Revolving Credit Loans and L/C Obligations of the Lender
acting as Swing Line Lender, may exceed the amount of such Lender’s Commitment;
provided, however, that (x) after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Aggregate Commitments, and (ii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment (taking into account each Lender’s Applicable Percentage of such
Swing Line Loan), (y) the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan, and (z) the Swing Line Lender
shall not be under any obligation to make any Swing Line Loan if it shall
determine (which determination shall be conclusive and binding absent manifest
error) that it has, or by such Credit Extension may have, Fronting Exposure. 
Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow, prepay, and reborrow Swing Line Loans in each
case, pursuant to the AutoBorrow Agreement.  No Lender shall have any rights
under the AutoBorrow Agreement (but each Lender shall have the obligation to
purchase and fund risk participations in the Swing Line Loans and to refinance
Swing Line Loans as provided below).  Each Swing Line Loan shall be a Base Rate
Loan.  Immediately upon the making of a Swing Line Loan, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

 

42

--------------------------------------------------------------------------------


 

(b)                                 Borrowing Procedures Each Swing Line
Borrowing, and each prepayment thereof, shall be made as provided in the
AutoBorrow Agreement.

 

(c)                                  Refinancing of Swing Line Loans.  (i) The
Swing Line Lender at any time in its sole and absolute discretion may request,
on behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Loan in
an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Revolving Credit Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02.  The Swing
Line Lender shall furnish the Borrower with a copy of the applicable Revolving
Credit Loan Notice promptly after delivering such notice to the Administrative
Agent.  Each Lender shall make an amount equal to its Applicable Percentage of
the amount specified in such Revolving Credit Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 12:00 noon on the day specified in such Revolving
Credit Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Lenders fund its risk participation in the relevant
Swing Line Loan and each Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Committed Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be.  A
certificate of the Swing Line Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

43

--------------------------------------------------------------------------------


 

(iv)                              Each Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

(d)                                 Repayment of Participations.  (i) At any
time after any Lender has purchased and funded a risk participation in a Swing
Line Loan, if the Swing Line Lender receives any payment on account of such
Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage thereof in the same funds as those received by the Swing
Line Lender.

 

(ii)                                  If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.

 

(f)                                   Payments Directly to Swing Line Lender. 
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

(g)                                  Termination of the Swing Line Loan
Facility.  The Swing Line Lender may terminate and/or suspend the Swing Line
Loan facility in accordance with the AutoBorrow Agreement.  Upon any such
termination, the Swing Line Sublimit shall automatically reduce to zero.

 

(h)                                 Acknowledgment.  The Borrower and the Swing
Line Lender acknowledge and agree that this Agreement constitutes the “Line of
Credit” as defined in the AutoBorrow Agreement.

 

44

--------------------------------------------------------------------------------


 

2.05.                     Prepayments.  (a) Optional.  The Borrower may, upon
notice to the Administrative Agent, at any time or from time to time voluntarily
prepay Revolving Credit Loans in whole or in part without premium or penalty;
provided that (A) such notice must be received by the Administrative Agent not
later than (1) 12:00 noon three Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (2) 11:00 a.m. on the date of prepayment of Base Rate
Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(C) any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment.  If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Revolving Credit Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.06.  Subject to Section 2.16, each such
prepayment shall be applied to the Revolving Credit Loans of the Lenders in
accordance with their respective Applicable Percentages.

 

(b)                                 Mandatory.

 

(i)                                     If for any reason the Total Outstandings
at any time exceed the Aggregate Commitments at such time, the Borrower shall
immediately prepay Revolving Credit Loans, Swing Line Loans and L/C Borrowings
and/or Cash Collateralize the L/C Obligations (other than the L/C Borrowings) in
an aggregate amount equal to such excess.

 

(ii)                                  Upon the occurrence or issuance by the
Borrower or any of its Subsidiaries of any Indebtedness (other than Indebtedness
expressly permitted to be incurred or issued pursuant to Section 7.02), the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all net cash proceeds received therefrom immediately upon receipt thereof by the
Borrower or such Subsidiary.

 

(iii)                               If the Borrower or any of its Subsidiaries
receives any condemnation proceeds or insurance proceeds (other than business
interruption insurance proceeds) on account of any Collateral Loss in excess of
$2,000,000, then the Borrower shall, promptly upon receipt thereof, apply (or
cause the applicable Subsidiary to apply) such proceeds first, as a mandatory
prepayment of the then outstanding Revolving Credit Loans, second, if an Event
of Default is continuing, to Cash Collateralize the then Outstanding Amount of
all L/C Obligations in an amount equal to 100% of the amount thereof, and third,
any remaining amounts may be retained by the Borrower or the applicable
Subsidiary; provided, however, that if no Event of Default is continuing, the
Borrower or the applicable Subsidiary may, at its election, within 12 months
after the receipt of such proceeds, replace or repair the equipment, fixed
assets or real property in respect of which such proceeds were received; and
provided, further, that any cash proceeds not so applied within such 12 month
period shall be immediately applied to the

 

45

--------------------------------------------------------------------------------


 

prepayment of the Revolving Credit Loans (if any are then outstanding) as set
forth in this Section 2.05(b)(iii).

 

(iv)                              Any mandatory prepayments hereunder shall be
accompanied by all accrued interest on the amount prepaid together with any
additional amounts required pursuant to Section 3.06.

 

2.06.                     Termination or Reduction of Commitments.  The Borrower
may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit, or from
time to time permanently reduce the Aggregate Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof and (iii) the Borrower shall not terminate or
reduce (A) the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, (B) the Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of L/C Obligations not fully Cash Collateralized
hereunder would exceed the Letter of Credit Sublimit, or (C) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Letter of
Credit Sublimit.  The Administrative Agent will promptly notify the Lenders of
any termination or reduction of the Letter of Credit Sublimit, Swing Line
Sublimit or the Aggregate Commitments under this Section 2.06.  Upon any
reduction of the Aggregate Commitments, the Commitment of each Lender shall be
reduced by such Lender’s Applicable Percentage of such reduction amount.  All
fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

 

2.07.                     Repayment of Loans.  (a) Revolving Credit Loans.  The
Borrower shall repay to the Lenders on the Maturity Date the aggregate principal
amount of all Revolving Credit Loans outstanding on such date.

 

(b)                                 Swing Line Loans.  The Borrower shall repay
each Swing Line Loan on the earlier to occur of (i) demand therefor by the Swing
Line Lender and, (ii) the Maturity Date.

 

2.08.                     Interest.  (a) Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to (A) the Base Rate plus (B) the
Applicable Rate less 0.50%.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due, whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

46

--------------------------------------------------------------------------------


 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists (other than as set forth in clauses (b)(i) and
(b)(ii) above), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09.                     Fees.  In addition to certain fees described in
Sections 2.03(h) and (i):

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee equal to the Applicable Rate times the
actual daily amount by which the Aggregate Commitments exceed the sum of (i) the
Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.16.  For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted towards or considered usage of the Aggregate Commitments for purposes of
determining the commitment fee.  The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing December 31, 2012, and on the last day of the Availability
Period.  The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.

 

(b)                                 Other Fees.  (i) The Borrower shall pay to
the Arranger and the Administrative Agent for their own respective accounts fees
in the amounts and at the times specified in the Fee Letter.  Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

 

47

--------------------------------------------------------------------------------


 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10.                     Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.  (a) All computations of interest for Base Rate
Loans (including Base Rate Loans determined by reference to the Eurodollar Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Consolidated Total
Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Consolidated Total Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(c)(iii),
2.03(h) or 2.08(b) or under Article VIII.  The Borrower’s obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.

 

2.11.                     Evidence of Debt.  (a) The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business. 
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach

 

48

--------------------------------------------------------------------------------


 

schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a) above, each Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans.  In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

2.12.                     Payments Generally; Administrative Agent’s Clawback. 
(a) General.  All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 1:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 1:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid

 

49

--------------------------------------------------------------------------------


 

by the Borrower for such period.  If such Lender pays its share of the
applicable Borrowing to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Revolving Credit Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
10.04(c).

 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

50

--------------------------------------------------------------------------------


 

(f)                                   Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

2.13.                     Sharing of Payments by Lenders.  If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of (a) Obligations due and payable to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations due and payable to such
Lender at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time obtained by all the
Lenders at such time or (b) Obligations in respect of any of the Facilities
owing (but not due and payable) to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations owing (but not due and payable)
to such Lender at such time to (ii) the aggregate amount of the Obligations
owing (but not due and payable) to all Lenders hereunder and under the other
Loan Parties at such time) of payment on account of the Obligations owing (but
not due and payable) to all Lenders hereunder and under the other Loan Documents
at such time obtained by all of the Lenders at such time then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Revolving Credit Loans and subparticipations in L/C Obligations and Swing Line
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (B) the application of Cash Collateral provided for in Section 2.15, or
(C) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Borrower or any Affiliate thereof (as to which the provisions
of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements

 

51

--------------------------------------------------------------------------------


 

may exercise against the Borrower rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

2.14.                     Increase in Commitments.  (a) Request for Increase. 
Provided there exists no Default, upon notice to the Administrative Agent (which
shall promptly notify the Lenders), the Borrower may from time to time, request
an increase in the Aggregate Commitments by an amount (for all such requests)
not exceeding $100,000,000; provided that (i) any such request for an increase
shall be in a minimum amount of $10,000,000, and (ii) the Borrower may make a
maximum of four such requests.  At the time of sending such notice, the Borrower
(in consultation with the Administrative Agent) shall specify the time period
within which each Lender is requested to respond.

 

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees to increase its Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested
increase.  Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder.  At any time
that it seeks an increase in the Aggregate Commitments, the Borrower may also
invite one or more Persons who are not Lenders to become Lenders (each, an
“Additional Lender”), subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender, pursuant to a joinder agreement in form
and substance satisfactory to the Administrative Agent and its counsel.

 

(d)                                 Effective Date and Allocations.  If the
Aggregate Commitments are increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Revolving Credit Increase Effective Date”) and the final allocation of such
increase.  The Administrative Agent shall promptly notify the Borrower and the
Lenders of the final allocation of such increase and the Revolving Credit
Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Revolving
Credit Increase Effective Date (in sufficient copies for each Lender) signed by
a Responsible Officer of such Loan Party or the General Partner acting on behalf
of such Loan Party (x) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (y) in the case of the
Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article V and the other Loan
Documents are true and correct on and as of the Revolving Credit Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.14, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01, and (B) no Default
exists.  The Borrower shall prepay any Revolving Credit Loans outstanding on the
Revolving Credit

 

52

--------------------------------------------------------------------------------


 

Increase Effective Date (and pay any additional amounts required pursuant to
Section 3.06) to the extent necessary to keep the outstanding Revolving Credit
Loans ratable with any revised Applicable Percentages arising from any
nonratable increase in the Commitments under this Section.

 

(f)                                   Conflicting Provisions.  This
Section shall supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.15.                     Cash Collateral.

 

(a)                                 Certain Credit Support Events.  If (i) the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, (ii) as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 8.02(c), or (iv) there shall exist a Defaulting Lender, the
Borrower shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases) following any request by the Administrative
Agent or the L/C Issuer, provide Cash Collateral in an amount not less than the
applicable Minimum Collateral Amount (determined in the case of Cash Collateral
provided pursuant to clause (iv) above, after giving effect to
Section 2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by any Defaulting Lender, such Defaulting Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders, and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.15 or Sections 2.03, 2.05, 2.16 or 8.02 in respect of Letters of
Credit shall be held and applied to the satisfaction of the specific L/C
Obligations, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

 

53

--------------------------------------------------------------------------------


 

(d)                                 Release.  Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or to secure
other obligations shall be released promptly following (i) the elimination of
the applicable Fronting Exposure or other obligations giving rise thereto
(including by the termination of Defaulting Lender status of the applicable
Lender (or, as appropriate, its assignee following compliance with
Section 10.06(b)(vi))) or (ii) the determination by the Administrative Agent and
the L/C Issuer that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default or Event of Default (and following
application as provided in this Section 2.15 may be otherwise applied in
accordance with Section 8.03) and (y) the Person providing Cash Collateral and
the L/C Issuer may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

2.16.                     Defaulting Lenders.  (a) Adjustments.  Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 10.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 10.08 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the L/C Issuer or Swing
Line Lender hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting
Exposure with respect to such Defaulting Lender in accordance with Section 2.15;
fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.15; sixth, to the payment of any
amounts owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
L/C Issuer or the Swing Line Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this

 

54

--------------------------------------------------------------------------------


 

Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Line Loans are held by the Lenders pro rata in accordance with the
Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any fee payable under Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive Letter of Credit Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.15.

 

(C)                               With respect to any fee payable under
Section 2.09(a) or (b) or any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the L/C
Issuer and Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Applicable Percentages to
Reduce Fronting Exposure.  All or any part of such Defaulting Lender’s
participation in L/C Obligations and Swing Line Loans shall be reallocated among
the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.02 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have

 

55

--------------------------------------------------------------------------------


 

represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)                                 Cash Collateral, Repayment of Swing Line
Loans.  If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law, (x) first, prepay
Swing Line Loans in an amount equal to the Swing Line Lenders’ Fronting Exposure
and (y) second, Cash Collateralize the L/C Issuers’ Fronting Exposure in
accordance with the procedures set forth in Section 2.15.

 

(b)                                 Defaulting Lender Cure.  If the Borrower,
the Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01.                     Taxes.  (a) Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.  Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
Laws.  If any applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings of Indemnified Taxes applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

 

56

--------------------------------------------------------------------------------


 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(c)                                  Tax Indemnifications.  (i) The Borrower
shall, and does hereby, indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority; provided, however, the
Borrower shall not be required to indemnify a Recipient pursuant to this
Section 3.01(c) for any Indemnified Taxes unless such Recipient makes written
demand on the Borrower for indemnification no later than nine months after the
earlier of (i) the date on which the relevant Governmental Authority makes
written demand upon such Recipient for payment of such Indemnified Taxes, and
(ii) the date on which such Recipient has made payment of such Indemnified Taxes
(except that, if the Indemnified Taxes imposed or asserted giving rise to such
claims are retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).  A certificate as
to the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error. 
The Borrower shall, and does hereby, indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

 

(ii)                                  Each Lender shall, and does hereby,
severally indemnify, and shall make payment in respect thereof within 10 days
after demand therefor, to (x) the Administrative Agent for any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (y) the
Administrative Agent and the Borrower, as applicable, for any Taxes attributable
to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Borrower, as applicable, for any Excluded
Taxes attributable to such Lender that are payable or paid by the Administrative
Agent or the Borrower in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender and the L/C Issuer hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

 

57

--------------------------------------------------------------------------------


 

(d)                                 Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower or the Administrative
Agent to a Governmental Authority as provided in this Section 3.01, the Borrower
shall deliver to the Administrative Agent or the Administrative Agent shall
deliver to the Borrower, as the case may be, the original or a certified copy of
a receipt issued by such Governmental Authority evidencing such payment, a copy
of any return reporting such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(C) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS

 

58

--------------------------------------------------------------------------------


 

Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit E-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN;

 

(4)                                 to the extent that a Foreign Lender is not
the beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner; or

 

(5)                                 executed originals of any other form
prescribed by applicable Laws as a basis for claiming exemption from or a
reduction in U.S. Federal withholding tax together with such supplementary
documentation as may be prescribed by applicable Laws to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(C)                               if a payment made to a Recipient under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if such Recipient were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Recipient shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and

 

59

--------------------------------------------------------------------------------


 

the Administrative Agent to comply with their obligations under FATCA and to
determine that such Recipient has complied with such Recipient’s obligations
under FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (C), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
pursuant to this Section 3.01 expires or becomes obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be.  If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 3.01, it
shall pay to the Borrower an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the Borrower under
this Section 3.01 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Recipient, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Borrower pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

 

(g)                                  Defined Terms.  For purposes of this
Section 3.01, the term “Lender” includes any L/C Issuer and the term “applicable
Law” includes FATCA.

 

3.02.                     Survival.  Each party’s obligations under this
Section 3.01 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

 

3.03.                     Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar

 

60

--------------------------------------------------------------------------------


 

Rate, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent, (i) any obligation of such Lender to make or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

3.04.                     Inability to Determine Rates.  If the Required Lenders
determine that for any reason in connection with any request for a Eurodollar
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender.  Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

 

3.05.                     Increased Costs.  (a) Increased Costs Generally.  If
any Change in Law shall:

 

61

--------------------------------------------------------------------------------


 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender or the L/C Issuer;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the L/C Issuer or
the London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender or the
L/C Issuer determines that any Change in Law affecting such Lender or the L/C
Issuer or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Line Loans held by, such Lender, or the Letters of Credit issued by the L/C
Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender or the L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or the L/C Issuer or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or the L/C Issuer, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

62

--------------------------------------------------------------------------------


 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender or the L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.05 shall not constitute a waiver of such
Lender’s or the L/C Issuer’s right to demand such compensation, provided that
the Borrower shall not be required to compensate a Lender or the L/C Issuer
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than nine months prior to the date that
such Lender or the L/C Issuer, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

3.06.                     Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                                 any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.06, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.07.                     Mitigation Obligations; Replacement of Lenders. 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.05, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower such Lender or the L/C Issuer shall, as applicable,
use reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or the L/C Issuer, such designation or assignment (i) would eliminate or
reduce amounts

 

63

--------------------------------------------------------------------------------


 

payable pursuant to Section 3.01 or 3.05, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or the L/C Issuer, as the case
may be, to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or the L/C Issuer, as the case may be.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or the L/C Issuer in connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.05, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.07(a), the Borrower may replace such Lender
in accordance with Section 10.13.

 

3.08.                     Survival.  All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments,
repayment of all other Obligations hereunder, and resignation of the
Administrative Agent.

 

ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01.                     Conditions of Initial Credit Extension.  The
obligation of the L/C Issuer and each Lender to enter into this Agreement is
subject to satisfaction of the following conditions precedent:

 

(a)                                 The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of Holdings, the General Partner or the signing Loan Party, as
applicable, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

 

(i)                                     executed counterparts of this Agreement,
the Holdings Guaranty and the Subsidiary Guaranty, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower;

 

(ii)                                  executed counterparts of the AutoBorrow
Agreement;

 

(iii)                               a Note executed by the Borrower in favor of
each Lender requesting a Note;

 

(iv)                              the Security Agreement duly executed by each
Loan Party, together with:

 

(A)                               certificates representing the pledged Equity
Interests referred to therein accompanied by undated stock powers executed in
blank and instruments evidencing any pledged Indebtedness required to be
delivered pursuant to the thresholds set forth in Section 6.12 indorsed in
blank,

 

64

--------------------------------------------------------------------------------


 

(B)                               proper financing statements in form
appropriate for filing under the Uniform Commercial Code of all jurisdictions
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created under the Security Agreement, covering the Collateral
described in the Security Agreement (including, to the extent applicable,
receipt of UCC-3 termination statements and “control” (within the meaning of
Section 8-106 of the UCC) with respect to uncertificated securities),

 

(C)                               copies of all Uniform Commercial Code,
judgment and tax lien searches with respect to the personal property Collateral,
together with copies of the financing statements (or similar documents)
disclosed by such searches, and accompanied by evidence that any Liens indicated
in any such financing statements that are not permitted by Section 7.01 have
been or contemporaneously will be released or terminated (or otherwise provided
for in a manner reasonably satisfactory to the Administrative Agent), and

 

(D)                               the Susser Consent, duly executed by each
party thereto;

 

(v)                                 such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of the General Partner, the Borrower and each Guarantor as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which the
Borrower or such Guarantor is a party or is to be a party;

 

(vi)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that the Borrower, the
General Partner and each Guarantor is duly organized or formed, and that each
such Person is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification;

 

(vii)                           a favorable opinion of Vinson & Elkins LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters concerning the General Partner, Holdings, the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;

 

(viii)                        a certificate of a Responsible Officer of the
Borrower on behalf of all Loan Parties either (A) certifying that it has
received all material consents, licenses and approvals required in connection
with the consummation by such Loan Party or Loan Parties of the Transaction and
the execution, delivery and performance by the Borrower and each Guarantor and
the validity against the Borrower or such Guarantor of the Loan Documents to
which it is a party, and such consents, licenses and approvals are in full force
and effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(ix)                              a certificate signed by a Responsible Officer
of the Borrower certifying that (A) the conditions specified in Sections 4.02(a)
and (b) have been satisfied and (B)

 

65

--------------------------------------------------------------------------------


 

that there has been no event or circumstance since the date of the Audited
Financial Statements that has had a Material Adverse Effect;

 

(x)                                 the Audited Financial Statements and the
Closing Date Financial Statements;

 

(xi)                              forecasts prepared by management of the
Borrower as to the Borrower and its Subsidiaries on a consolidated basis,
including consolidated balance sheets and statements of income or operations and
cash flows of the Borrower and its Subsidiaries on an annual basis for each of
the fiscal years ending December 31, 2012 through December 31, 2017;

 

(xii)                           certificates attesting to the Solvency of the
Borrower, individually and together with its Subsidiaries on a consolidated
basis, before and after giving effect to the execution and delivery of the Loan
Documents, any Credit Extension to be made on the Closing Date and the
consummation of the Transaction, from the chief financial officer of the
Borrower;

 

(xiii)                        at least three (3) Business Days prior to the
Closing Date, all documentation and other information with respect to the
General Partner, Holdings and the Loan Parties required by regulatory
authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including without limitation, the Act;

 

(xiv)                       evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect,
together with the certificates of insurance and endorsements, naming the
Administrative Agent, on behalf of the Lenders, as an additional insured or loss
payee, as the case may be, under all insurance policies maintained with respect
to the assets and properties of the Loan Parties that constitutes Collateral on
the Closing Date;

 

(xv)                          evidence that the Existing Susser Credit Agreement
has been, or concurrently with the Closing Date is, amended to permit the
Transaction and the transactions contemplated by the Loan Documents; and

 

(xvi)                       such other assurances, certificates, documents,
consents, reports or opinions as the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any Lender reasonably may require.

 

(b)                                 (i) All fees required to be paid to the
Administrative Agent and the Arranger on or before the Closing Date shall have
been paid and (ii) all fees required to be paid to the Lenders on or before the
Closing Date shall have been paid.

 

(c)                                  Unless waived by the Administrative Agent,
the Borrower shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced prior to or on the Closing Date,
plus such additional amounts of such fees, charges and disbursements as shall
constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it

 

66

--------------------------------------------------------------------------------


 

through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

(d)                                 Other than as permitted by Section 7.02 and
any Indebtedness incurred pursuant to this Agreement, after giving effect to the
Transaction and the transactions contemplated hereby, no third-party
indebtedness for borrowed money of the Borrower or any of its Subsidiaries shall
remain outstanding as of the Closing Date.

 

(e)                                  There shall be no actions, suits,
proceedings, claims or disputes ongoing, pending or, to the knowledge of the
Borrower, threatened in any court or conducted before or by any arbitrator or
Governmental Authority, by or against Holdings, the General Partner, the
Borrower or any of their respective Subsidiaries that (i) purport to affect or
pertain to the Transaction, this Agreement or any other Loan Document, or the
extensions of credit contemplated hereby or (ii) either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.

 

(f)                                   The Loan Parties shall have provided true,
correct, and complete copies of all Material Contracts to the Administrative
Agent and the Lenders to the extent not previously provided, and the
Administrative Agent and the Lenders shall be satisfied in their reasonable
discretion with their review thereof.  None of the terms or conditions to
closing of any party set forth in the Material Contracts shall have been
amended, modified or supplemented without the prior written consent of the
Administrative Agent and all conditions to closing stated therein shall have
been satisfied or, with the prior written consent of the Administrative Agent,
waived (except to the extent such amendments, modifications, supplements or
conditions to closing which have been waived, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect).

 

(g)                                  The Transaction shall have been, or
concurrently with the Closing Date be, completed in accordance with the terms of
the Transfer Documents and applicable Law.

 

(h)                                 The Loan Parties shall have provided to the
Administrative Agent all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, that has been
reasonably requested prior to the Closing Date by any Lender.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02.                     Conditions to all Credit Extensions.  The obligation
of each Lender to honor any Request for Credit Extension (other than a Revolving
Credit Loan Notice requesting only a conversion of Revolving Credit Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

 

67

--------------------------------------------------------------------------------


 

(a)                                 The representations and warranties of the
Borrower contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects (except for
such representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (except for such
representations and warranties that have a materiality or Material Adverse
Effect qualification, which shall be true and correct in all respects) as of
such earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in Sections 5.05(a) and (b) shall be
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b), respectively.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Revolving Credit Loan Notice
requesting only a conversion of Revolving Credit Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in Sections
4.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01.                     Existence, Qualification and Power.  Each Loan Party
and each of its Subsidiaries (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents and Transfer Documents to
which it is a party and consummate the Transaction, and (c) is duly qualified
and is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

5.02.                     Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document and Transfer
Document to which such Person is or is to be a party have been duly authorized
by all necessary corporate or other organizational action, and do not and will
not (a) contravene the terms of any of such Person’s Organization

 

68

--------------------------------------------------------------------------------


 

Documents; (b) result in the creation of any Lien (other than the Lien created
pursuant to the Loan Documents), conflict with or result in any breach or
contravention of, or require any payment to be made under (i) any material note,
indenture, credit agreement, security agreement, credit support agreement, or
other similar agreement to which any Loan Party is a party or any Material
Contract (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law applicable to such Person or its property.

 

5.03.                     Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
or Transfer Document, or for the consummation of the Transaction, (b) the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the first priority nature thereof subject to the
Liens permitted under Section 7.01) or (d) the exercise by the Administrative
Agent or any Lender of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Collateral Documents except for
(i) the authorizations, approvals, actions, notices and filings which have been
duly obtained, taken, given or made and are in full force and effect and
(ii) authorizations, approvals, actions, notices and filings which are not
required by the express terms of the Collateral Documents to be taken or
delivered by any Loan Party as of the Closing Date.  All applicable waiting
periods in connection with the Transaction have expired without any action
having been taken by any Governmental Authority restraining, preventing or
imposing materially adverse conditions upon the Transaction or the rights of the
Loan Parties or their Subsidiaries freely to transfer or otherwise dispose of,
or to create any Lien on, any properties now owned or hereafter acquired by any
of them.

 

5.04.                     Binding Effect.  This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as may be limited by
any applicable bankruptcy, insolvency, reorganization, moratorium, or similar
laws affecting creditors’ rights generally or by general principles of equity.

 

5.05.                     Financial Statements; No Material Adverse Effect. 
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower’s Predecessor and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Borrower’s Predecessor and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.

 

69

--------------------------------------------------------------------------------


 

(b)                                 The Closing Date Financial Statements were
prepared on the basis of assumptions, data, information, tests, or conditions
believed to be reasonable at the time such Closing Date Financial Statements
were furnished.  The Closing Date Financial Statements fairly presents in all
material respects the financial position of the Borrower and its Subsidiaries as
of date thereof and after giving effect to the Transaction and were prepared in
accordance with GAAP (except as otherwise noted therein) consistently applied.

 

(c)                                  Since the later of the date of (i) the
Audited Financial Statements or (ii) the most recent audited financial
statements delivered pursuant to Section 6.01(a), there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

(d)                                 The consolidated forecasted balance sheets,
statements of income and cash flows of the Borrower and its Subsidiaries
delivered pursuant to Section 4.01 or Section 6.01(c) were prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Borrower’s best
estimate of its future financial condition and performance (it being understood
that such forecasts are estimates and are subject to significant uncertainties
and contingencies, and that actual results during the period or periods covered
by any such forecasts may differ significantly from the projected results and
such differences may be material).

 

5.06.                     Litigation.  As of the Closing Date, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against Holdings, the General Partner,
the Borrower or any of its Subsidiaries or against any of their properties or
revenues that (a) purport to adversely affect or enjoin, prohibit or restrain
this Agreement (including the extensions of credit hereby), any other Loan
Document, any Transfer Document or the consummation of the Transaction or
(b) either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect.  Since the Closing
Date, there are no actions, suits, proceedings, claims or disputes pending or,
to the knowledge of the Borrower, threatened or contemplated, at law, in equity,
in arbitration or before any Governmental Authority, by or against Holdings, the
General Partner, the Borrower or any of its Subsidiaries or against any of their
properties or revenues that either individually or in the aggregate, if
determined adversely, could reasonably be expected to have a Material Adverse
Effect.

 

5.07.                     No Default.  Neither any Loan Party nor any Subsidiary
thereof is in default under or with respect to, or a party to, any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  No Default has occurred and is
continuing or would result from the consummation of the Transaction, the
transactions contemplated by this Agreement or any other Loan Document.

 

5.08.                     Ownership of Real Property; Liens.  Each Loan Party
and each of its Subsidiaries has good record and indefeasible title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for defects that, individually
or in the aggregate, (i) do not materially interfere with the ordinary conduct
of

 

70

--------------------------------------------------------------------------------


 

its business or (ii) could not reasonably be expected to have a Material Adverse
Effect.  None of such property is subject to any Lien, except for Liens
permitted by Section 7.01.

 

5.09.                     Environmental Compliance.  (a) The Loan Parties and
their respective Subsidiaries in the ordinary course of business evaluate the
effect of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Prior to contributing the applicable Contributed Assets, the
Contributing Affiliates evaluated the effect of existing and proposed
Environmental Laws and known or suspected Environmental Liabilities on their
respective businesses, operations and properties, and as a result thereof the
Borrower has concluded that such Environmental Laws and Environmental
Liabilities could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(b)                                 None of the properties currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list.  Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) there are no and
never have been any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the best of the knowledge of the Loan Parties, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries, (ii) there is no asbestos or asbestos-containing material on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries, and (iii) Hazardous Materials have not been released, discharged
or disposed of on any property currently or formerly owned or operated by any
Loan Party or any of its Subsidiaries.

 

(c)                                  Except for matters that, either
individually or in the aggregate, could not reasonably expected to have a
Material Adverse Effect, (i) neither any Loan Party nor any of its Subsidiaries
is undertaking, and has not completed, either individually or together with
other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in material liability to any Loan Party or any of its Subsidiaries; and
(ii) prior to contributing the applicable Contributed Assets, and with respect
to the Contributed Assets only, neither any Contributing Affiliate nor any of
its Subsidiaries had undertaken, and had not completed, either individually or
together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual, threatened, or
suspected release, discharge or disposal of Hazardous Materials at any site,
location or operation, either voluntarily or pursuant to the order of any
Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property owned or operated at or prior to the time
of the contribution of the applicable Contributed Assets by any Contributing

 

71

--------------------------------------------------------------------------------


 

Affiliate or any of its Subsidiaries were disposed of in a manner not reasonably
expected to result in any Environmental Liability to any Contributing Affiliate
or any of its Subsidiaries.

 

(d)                                 Except for matters that, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (i) the Loan Parties and their Subsidiaries are and have been in
compliance with all applicable Environmental Laws and are not subject to any
pending or threatened claim or proceeding relating to Environmental Laws or
Hazardous Materials, and (ii) prior to contributing the applicable Contributed
Assets and with respect to the Contributed Assets only, the Contributing
Affiliates were in compliance with all applicable Environmental Laws and were
not subject to any pending or threatened claim or proceeding relating to
Environmental Laws or Hazardous Materials.

 

(e)                                  Except for matters that, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (i) the Borrower and each of its Subsidiaries (A) have obtained all
Environmental Permits necessary for the ownership and operation of its real
properties and the conduct of its Business, which are in full force and effect;
(B) have been and are in compliance with all terms and conditions of such
Environmental Permits; and (C) have not received written notice of any violation
or alleged violation of any Environmental Permit, and (ii) prior to contributing
the applicable Contributed Assets, each of the Contributing Affiliates (A) had
obtained all Environmental Permits necessary for the ownership and operation of
the Contributed Assets, which were in full force and effect at such time;
(B) were in compliance with all terms and conditions of such Environmental
Permits; and (C) had not received written notice of any violation or alleged
violation of any Environmental Permit.

 

5.10.                     Insurance.  The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurers, in such
amounts, with such deductibles and covering such risks (including as to
self-insurance) as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Subsidiary operates.

 

5.11.                     Taxes.  The Borrower and its Subsidiaries have filed
(or caused to be filed) all Federal, state and other material tax returns
required to be filed, and have paid all material Federal, state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed tax assessment against the Borrower or any
Subsidiary that would, if made, have a Material Adverse Effect.  The charges,
accruals and revenues on the books of the Borrower and each Subsidiary are
adequate.  Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement except as set forth on Schedule 5.11.

 

5.12.                     ERISA Compliance.  (a) Each Plan is in compliance with
the applicable provisions of ERISA, the Code and other Federal or state laws,
except for failures to be in such compliance that, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect. 
Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination or opinion
letter from the Internal Revenue Service to the effect that the form of such
Plan is qualified under

 

72

--------------------------------------------------------------------------------


 

Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service.  To the knowledge of the
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

 

(b)                                 There are no pending or, to the knowledge of
the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred, and
neither the Borrower nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) the Borrower and each ERISA
Affiliate has met all applicable requirements under the Pension Funding Rules in
respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained; (iii) neither
the Borrower nor any ERISA Affiliate has incurred any liability to the PBGC
other than for the payment of premiums, and there are no premium payments which
have become due that are unpaid; (iv) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA; and (v) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan,
which in the case of the items listed in clauses (i) through (v) above, could,
individually or in the aggregate, reasonably be expected to result in liability
of the Borrower in an aggregate amount in excess of the Threshold Amount.

 

5.13.                     Subsidiaries; Equity Interests; Loan Parties.  As of
the Closing Date, the Borrower has no Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.13, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party in the amounts specified on
Part (a) of Schedule 5.13 free and clear of all Liens except those created under
the Collateral Documents.  As of the Closing Date, no Loan Party has any equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13.  Set forth on Part (c) of Schedule 5.13
is a complete and accurate list of all Loan Parties, showing as of the Closing
Date (as to each Loan Party) the jurisdiction of its incorporation, the address
of its principal place of business and its U.S. taxpayer identification number.

 

5.14.                     Margin Regulations; Investment Company Act.  (a) The
Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  None of the proceeds of any
Credit Extension hereunder will be used by the Borrower or any Subsidiary to
purchase or carry margin stock (within the meaning of Regulation U issued by the
FRB).

 

73

--------------------------------------------------------------------------------


 

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

5.15.                     Disclosure.  The Borrower has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate or other written information (other than
third-party data and information of a general nature made available in any
electronic data room) furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished) contains, as of the date such information was
furnished (or, if such information expressly relates to an earlier date, such
earlier date) any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading taken as a whole; provided that with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being understood that such forecasts are estimates
and are subject to significant uncertainties and contingencies, and that actual
results during the period or periods covered by any such forecasts may differ
significantly from the projected results and such differences may be material).

 

5.16.                     Compliance with Laws.  Each Loan Party and each
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws (including the PATRIOT Act, OFAC, FCPA and other
anti-terrorism Laws) and all orders, writs, injunctions and decrees applicable
to it or to its properties, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 

5.17.                     Intellectual Property; Licenses, Etc.  The Borrower
and each of its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person.  No claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

 

5.18.                     Material Contracts.  Schedule 5.18 sets forth an
accurate and complete list of all Material Contracts (including all amendments
thereto) in effect on or as of the Closing Date to which Borrower or any of its
Subsidiaries is a party or is bound (other than the Loan Documents, the Susser
Contribution Agreement, the Susser Distribution Contract, the Susser Omnibus
Agreement, and the Susser Transportation Contract)).  Complete copies of such
documents have been made available to the Administrative Agent.  All Material
Contracts are in full force and effect and have not been terminated (except any
such Material Contract that has expired by its terms) and neither Borrower nor
any of its Subsidiaries is in default thereunder, and to their

 

74

--------------------------------------------------------------------------------


 

knowledge, there is no uncured default by any counterparty thereto.  None of the
Material Contracts prohibit the transactions contemplated hereby.

 

5.19.                     Solvency.  The Borrower, individually and together
with the each other Loan Party on a consolidated basis, is Solvent.

 

5.20.                     Casualty, Etc.  Neither the businesses nor the
properties of any Loan Party or any of its Subsidiaries are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

5.21.                     Collateral Documents.  The provisions of the
Collateral Documents are effective to create in favor of the Administrative
Agent for the benefit of the Secured Parties a legal, valid and enforceable
first priority Lien (subject to Liens permitted by Section 7.01) on all right,
title and interest of the respective Loan Parties in the Collateral described
therein.  Except for filings to be made on or after the Closing Date and as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect such Liens (except for any such filings or other
actions not required by the express terms of the Collateral Documents to be
taken as of the Closing Date).

 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:

 

6.01.                     Financial Statements.  Deliver to the Administrative
Agent, in form and detail satisfactory to the Administrative Agent:

 

(a)                                 as soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated statements of income or operations, changes
in partnership equity, and cash flows for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;

 

(b)                                 Beginning with the fiscal quarter ending
December 31, 2012, as soon as available, but in any event within 45 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations,

 

75

--------------------------------------------------------------------------------


 

changes in partnership equity, and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by a
Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, partnership equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;

 

(c)                                  as soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower, an annual
business plan and budget of the Borrower and its Subsidiaries on a consolidated
basis, including forecasts prepared by management of the Borrower, in form
satisfactory to the Administrative Agent and the Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on an annual basis for the
immediately following fiscal year (including the fiscal year in which the
Maturity Date occurs).

 

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

6.02.                     Certificates; Other Information.  Deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of the Borrower, which
shall include a description in detail reasonably satisfactory to the
Administrative Agent of all promissory notes, including intercompany promissory
notes, including between or among any of the Loan Parties or a Loan Party and
any Affiliate of a Loan Party and received by a Loan Party since the date of the
previous Compliance Certificate to the extent required to be pledged by a Loan
Party pursuant to the Collateral Documents (in each case, which delivery may,
unless the Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes;

 

(b)                                 [Reserved];

 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders, partners or members (or the equivalent
of any thereof) of any Loan Party, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower or any of its
Subsidiaries may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

76

--------------------------------------------------------------------------------


 

(d)                                 promptly after the furnishing or receipt
thereof, (i) copies of any material statement or report furnished to any holder
of debt securities in a principal amount greater than the Threshold Amount of
any Loan Party or of any of its Subsidiaries, or (ii) any notice received from
any holder of debt securities in a principal amount greater than the Threshold
Amount of any Loan Party or of any of its Subsidiaries, pursuant to the terms of
any indenture, loan or credit or similar agreement, in each case, regarding or
related to any material breach or default by the Borrower or any of its
Subsidiaries or any change of control (as defined in such agreement);

 

(e)                                  Upon request from the Administrative Agent,
a report summarizing the insurance coverage (specifying type, amount and
carrier) in effect for each Loan Party and its Subsidiaries and containing such
additional information as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably specify;

 

(f)                                   [Reserved];

 

(g)                                  [Reserved];

 

(h)                                 promptly after the assertion or occurrence
thereof, notice of any action or proceeding against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any real property described in any Collateral
Documents to be subject to any new and material restrictions on ownership,
occupancy, use or transferability under any Environmental Law;

 

(i)                                     at least concurrently with the closing
thereof, notice of any acquisition or divestiture by the Borrower or any of its
Subsidiaries of any assets or properties in excess of $15,000,000; provided that
the Borrower shall not be required to deliver any notice or documentation
pursuant to this paragraph with respect to any Permitted Sale/Leaseback
Transactions;

 

(j)                                    promptly upon its becoming available,
copies of all notices or documents received by the Borrower or any Loan Party
pursuant to any Material Contract alleging a material default or nonperformance
by such Person thereunder or terminating or suspending any such Material
Contract to the extent any of the foregoing could reasonably be expected to have
a Material Adverse Effect;

 

(k)                                 concurrently with the designation of any
Wholly Owned Subsidiary as an Immaterial Subsidiary, a written notice of such
designation signed by a Responsible Officer of the Borrower (which delivery may,
unless the Administrative Agent requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes), and if requested by the
Administrative Agent, the consolidating financial information of such Immaterial
Subsidiary accompanied by a certificate signed by a Responsible Officer of the
Borrower certifying that such consolidating financial information fairly
presents in all material respects the consolidated financial condition of such
Immaterial Subsidiary;

 

(l)                                     if the Borrower elects to have a
Specified Acquisition Period apply with respect to a Specified Acquisition,
written notice of such election concurrently with the delivery of the

 

77

--------------------------------------------------------------------------------


 

Compliance Certificate required under Section 6.02(b) for the fiscal quarter
during which the Specified Acquisition occurred; and

 

(m)                             promptly, such additional information regarding
the business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent).  The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  The
Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

 

6.03.                     Notices.  Promptly notify the Administrative Agent and
each Lender:

 

78

--------------------------------------------------------------------------------


 

(a)                                 of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  of the occurrence of any ERISA Event;

 

(d)                                 of any material change in accounting
policies or financial reporting practices by any Loan Party or any Subsidiary
thereof, including any determination by the Borrower referred to in
Section 2.10(b); and

 

(e)                                  of the occurrence of any Collateral Loss
affecting property with a fair market value in excess of $5,000,000 (or where
lost revenues of the Loan Parties related to Collateral Loss could reasonably be
expected to exceed $5,000,000 or which Collateral Loss is otherwise material to
the operations of the Borrower or any of its Subsidiaries).

 

Each notice pursuant to Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04.                     Payment of Obligations.  Pay and discharge as the same
shall become due and payable, all material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Borrower or such Subsidiary..

 

6.05.                     Preservation of Existence, Etc.  (a)  Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06.                     Maintenance of Properties.  (a) Maintain, preserve and
protect (or cause to be maintained, preserved and protected) all of its material
properties necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; and (b) make or cause to be made all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

 

79

--------------------------------------------------------------------------------


 

6.07.                     Maintenance of Insurance; Flood Insurance.

 

(a)                                 Maintain with financially sound and
reputable insurers reasonably acceptable to the Administrative Agent, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance) as
are customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance.

 

(b)                                 With respect to properties that are subject
to a Mortgage and on which Buildings or Manufactured Mobile Homes (each as
defined in the Flood Insurance Regulations) are located (where such improvements
are subject to such Mortgage), the Borrower will, and will cause its
Subsidiaries to provide the Administrative Agent, with a standard flood hazard
determination form for such property, and obtain flood insurance in such total
amount as the Administrative Agent or the Required Lenders may from time to time
reasonably require, if at any time the area in which any improvements located on
any properties that are subject to a Mortgage (where such improvements are
subject to such Mortgage) are within a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), and otherwise comply with the Flood Insurance Regulations. 
In addition, to the extent the Borrower or any Subsidiary fails to obtain or
maintain satisfactory flood insurance required pursuant to the preceding
sentence with respect to any relevant property, the Administrative Agent shall
be permitted, in its sole discretion, to obtain forced placed insurance at the
Borrower’s expense to ensure compliance with any applicable flood insurance
Laws.

 

6.08.                     Compliance with Laws.  Comply in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.09.                     Books and Records.  (a) Maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.

 

6.10.                     Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent and, at any time an Event of
Default shall have occurred and be continuing, the Lenders, to visit and inspect
any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at such reasonable times during normal business hours
and as often as reasonably requested; provided that except during the
continuation of an Event of Default, such visits and inspections shall not occur
more than once in any calendar year, and provided further that the Borrower is
given at least three Business Days’ advance notice thereof and reasonable
opportunity to be present when independent public accountants or other third
parties are contacted.

 

80

--------------------------------------------------------------------------------


 

6.11.                     Use of Proceeds.  Use the proceeds of the initial
Credit Extension on the Closing Date for the payment of fees and expenses
relating to this Agreement and the Borrower IPO; and thereafter, use the
proceeds of the other Credit Extensions for working capital, capital
expenditures, acquisitions, Restricted Payments permitted pursuant to
Section 7.06 and other general corporate purposes not in contravention of any
Law or of any Loan Document.

 

6.12.                     Covenant to Guarantee Obligations and Give Security. 
(a) Upon the formation or acquisition of any new direct or indirect Wholly-Owned
Subsidiary (other than any CFC, any Subsidiary that is held directly or
indirectly by a CFC or any Immaterial Subsidiary) by any Loan Party (for the
purpose of this paragraph, reference to such formation or acquisition shall
include any Wholly Owned Subsidiary that ceases to be an Immaterial Subsidiary),
then the Borrower shall, at the Borrower’s expense:

 

(i)                                     within 30 days after such formation or
acquisition (or such longer period as the Administrative Agent may determine in
its sole discretion), cause such Subsidiary, and cause each direct and indirect
parent of such Subsidiary (if it has not already done so), to duly execute and
deliver to the Administrative Agent a guaranty or guaranty supplement, in form
and substance reasonably satisfactory to the Administrative Agent, guaranteeing
the Obligations,

 

(ii)                                  within 30 days after such formation or
acquisition (or such longer period as the Administrative Agent may determine in
its sole discretion), furnish to the Administrative Agent a summary description
of the material real property, promissory notes (or other instruments), the
Equity Interests and, if requested by the Administrative Agent, other personal
properties of such Subsidiary, in detail reasonably satisfactory to the
Administrative Agent,

 

(iii)                               within 30 days after such formation or
acquisition (or such longer period as the Administrative Agent may determine in
its sole discretion), cause such Subsidiary and each direct and indirect parent
of such Subsidiary (if it has not already done so) to duly execute and deliver
to the Administrative Agent security agreement supplements, and other security
and pledge agreements, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (including, to the extent certificated,
delivery of all pledged Equity Interests in and of such Subsidiary, securing
payment of all the Obligations and constituting Liens on all the personal
property of the type constituting Collateral of such Subsidiary or such parent,

 

(iv)                              within 30 days after such formation or
acquisition (or such longer period as the Administrative Agent may determine in
its sole discretion), cause such Subsidiary and each direct and indirect parent
of such Subsidiary (if it has not already done so) to take whatever action may
be necessary or advisable in the opinion of the Administrative Agent to vest in
the Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the Collateral purported to be
subject to the security agreement supplements and security and pledge agreements
delivered pursuant to this Section 6.12, enforceable against all third parties
in accordance with their terms; provided that the actions required under this
paragraph shall be limited in any event to (1) the filing of UCC financing
statements in such Subsidiary’s

 

81

--------------------------------------------------------------------------------


 

jurisdiction of organization, (2) delivery of certificates representing any
pledged Equity Interests consisting of certificated securities with appropriate
transfer powers, (3) delivery of promissory notes or instruments with
appropriate endorsements to the extent required to be delivered pursuant to the
Collateral Documents (provided that the aggregate amount of all promissory notes
payable to the Borrower and its Subsidiaries exceeds the threshold for delivery
set forth in the Security Agreement) and (4) granting the Administrative Agent
control (within the meaning of the UCC) over any pledged Equity Interests
consisting of uncertificated securities,

 

(v)                                 if requested by the Administrative Agent,
within 60 days after such request (or such longer period as the Administrative
Agent may determine in its sole discretion), deliver to the Administrative
Agent, a signed copy of a favorable opinion, addressed to the Administrative
Agent and the other Secured Parties, of counsel for the Loan Parties acceptable
to the Administrative Agent as to the matters contained in clauses (i),
(iii) and (iv) above, and as to such other matters as the Administrative Agent
may reasonably request, and

 

(vi)                              if the Mortgage Trigger has occurred and to
the extent requested by the Required Lenders, cause such Subsidiary to, on or
before the Mortgage Delivery Date, (A) duly execute and deliver Mortgages to the
Administrative Agent, as specified by and in form and substance satisfactory to
the Administrative Agent, securing payment of all the Obligations of such
Subsidiary under the Loan Documents and constituting Liens on the owned real
properties of such Subsidiary as fully described in such Mortgages, (B) take
whatever action (including the recording of deeds of trust and mortgages and the
filing of fixture filings) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the real properties purported to be subject to the Mortgages
delivered pursuant to this Section 6.12, enforceable against all third parties
in accordance with their terms, (C) if requested by the Administrative Agent,
deliver to the Administrative Agent a signed copy of a favorable opinion,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties acceptable to the Administrative Agent as to the matters
contained in clauses (A) and (B) above, and as to such matters as the
Administrative Agent may reasonably request and (D) deliver to the
Administrative Agent title commitments, flood determinations and flood
insurance, if applicable, with respect to each parcel of real property owned by
such Subsidiary, each in scope, form and substance satisfactory to the
Administrative Agent, together with surveys that are in possession of such
Subsidiary; provided, however, that to the extent that any Loan Party or any of
its Subsidiaries shall have otherwise received any surveys with respect to such
real property, such surveys shall, promptly after the receipt thereof, be
delivered to the Administrative Agent (but in any event no obligation to obtain
additional surveys shall be evidenced by this section).

 

(b)                                 Upon the acquisition of (1) if the Mortgage
Trigger has occurred, real property, (2) Equity Interests in any Person (other
than any Wholly-Owned Subsidiary, CFC, any Subsidiary that is held directly or
indirectly by a CFC or any Immaterial Subsidiary), and (3) if requested by the
Administrative Agent, any other property, in each case, other than Excluded
Assets, if such property, in the judgment of the Administrative Agent, shall not
already be

 

82

--------------------------------------------------------------------------------


 

subject to a perfected first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties, then the Borrower
shall, at the Borrower’s expense:

 

(i)                                     within 30 days after such acquisition or
request (or such longer period as the Administrative Agent may determine in its
sole discretion), furnish to the Administrative Agent a summary description of
the property so acquired in detail reasonably satisfactory to the Administrative
Agent,

 

(ii)                                  within 30 days after such acquisition or
request (or such longer period as the Administrative Agent may determine in its
sole discretion), cause the applicable Loan Party to duly execute and deliver to
the Administrative Agent security agreement supplements, and other security and
pledge agreements, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent, securing payment of all the
Obligations and constituting Liens on all the personal property of the type
constituting Collateral of such Loan Party so acquired,

 

(iii)                               within 30 days after such acquisition or
request (or such longer period as the Administrative Agent may determine in its
sole discretion), cause the applicable Loan Party to take whatever action may be
necessary or advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the Collateral so acquired,
enforceable against all third parties; provided that the actions required under
this paragraph shall be limited in any event to (1) the filing of UCC financing
statements in such Loan Party’s jurisdiction of organization, (2) delivery of
certificates representing any pledged Equity Interests consisting of
certificated securities with appropriate transfer powers, (3) delivery of
promissory notes or instruments with appropriate endorsements to the extent
required to be delivered pursuant to the Collateral Documents and (4) granting
the Administrative Agent control (within the meaning of the UCC) over any
pledged Equity Interests consisting of uncertificated securities,

 

(iv)                              if requested by the Administrative Agent,
within 60 days after such request (or such longer period as the Administrative
Agent may determine in its sole discretion), deliver to the Administrative
Agent, a signed copy of a favorable opinion, addressed to the Administrative
Agent and the other Secured Parties, of counsel for the Loan Parties acceptable
to the Administrative Agent as to the matters contained in clauses (ii) and
(iii), and as to such other matters as the Administrative Agent may reasonably
request, and

 

(v)                                 if the Mortgage Trigger has occurred and to
the extent requested by the Required Lenders, cause the applicable Loan Party
to, on or before the Mortgage Delivery Date, (A) duly execute and deliver
Mortgages to the Administrative Agent, as specified by and in form and substance
satisfactory to the Administrative Agent, securing payment of all the
Obligations of such Loan Party, under the Loan Documents and constituting Liens
on the owned real properties of such Loan Party so acquired, (B) take whatever
action (including the recording of deeds of trust and mortgages and the filing
of fixture filings) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent

 

83

--------------------------------------------------------------------------------


 

designated by it) valid and subsisting Liens on such acquired real properties
purported to be subject to the Mortgages, delivered pursuant to this
Section 6.12, enforceable against all third parties in accordance with their
terms, (C) if requested by the Administrative Agent, deliver to the
Administrative Agent a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (A) and (B) above, and as to such other matters as the Administrative
Agent may reasonably request and (D) deliver to the Administrative Agent title
commitments, flood determinations and flood insurance, if applicable, with
respect to each parcel of real property acquired by such Loan Party, each in
scope, form and substance satisfactory to the Administrative Agent, together
with surveys that are in possession of such Loan Party; provided, however, that
to the extent that any Loan Party shall have otherwise received any surveys with
respect to such acquired real property, such surveys shall, promptly after the
receipt thereof, be delivered to the Administrative Agent (but in any event no
obligation to obtain additional surveys shall be evidenced by this section).

 

(c)                                  Upon the request of the Administrative
Agent following the occurrence and during the continuance of an Event of
Default, the Borrower shall, at the Borrower’s expense:

 

(i)                                     within 30 days after such request (or
such longer period as the Administrative Agent may determine in its sole
discretion), furnish to the Administrative Agent a summary description of the
material real and personal properties of the Loan Parties and their respective
Wholly Owned Subsidiaries in detail reasonably satisfactory to the
Administrative Agent,

 

(ii)                                  within 30 days after such request (or such
longer period as the Administrative Agent may determine in its sole discretion),
duly execute and deliver, and cause each Wholly Owned Subsidiary (other than any
CFC or a Subsidiary that is held directly by a CFC) of the Borrower (if it has
not already done so) to duly execute and deliver, to the Administrative Agent
(A) if it has not already done so, a guaranty or guaranty supplement, in form
and substance satisfactory to the Administrative Agent, guaranteeing the other
Loan Parties’ obligations under the Loan Documents and (B) Mortgages, security
agreement supplements and other security and pledge agreements (in each case,
covering the real and personal properties of such Subsidiary constituting
Collateral), as specified by and in form and substance satisfactory to the
Administrative Agent (including delivery of all pledged Equity Interests and
pledged Indebtedness in and of such Subsidiary, securing payment of all the
Obligations and constituting Liens on all such properties),

 

(iii)                               within 30 days after such request (or such
longer period as the Administrative Agent may determine in its sole discretion),
take, and cause each Wholly Owned Subsidiary (other than any CFC or a Subsidiary
that is held directly by a CFC) of the Borrower to take, whatever action may be
necessary or advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the Mortgages, security agreement supplements, and security and
pledge agreements delivered pursuant to this Section 6.12, enforceable against
all

 

84

--------------------------------------------------------------------------------


 

third parties in accordance with their terms, (provided that the actions
required under this paragraph shall be limited in any event to (1) the filing of
UCC financing statements in such Subsidiary’s jurisdiction of organization,
(2) delivery of certificates representing any pledged Equity Interests
consisting of certificated securities with appropriate transfer powers, (3)
delivery of promissory notes or instruments with appropriate endorsements to the
extent required to be delivered pursuant to the Collateral Documents,
(4) granting the Administrative Agent control (within the meaning of the UCC)
over any pledged Equity Interests consisting of uncertificated securities and
(5) the filing of Mortgages with the appropriate office in the jurisdiction
where the real property covered by such instrument is located,

 

(iv)                              if requested by the Administrative Agent,
within 60 days after such request (or such longer period as the Administrative
Agent may determine in its sole discretion), deliver to the Administrative
Agent, a signed copy of a favorable opinion, addressed to the Administrative
Agent and the other Secured Parties, of counsel for the Loan Parties acceptable
to the Administrative Agent as to the matters contained in clauses (i),
(iii) and (iv) above, and as to such other matters as the Administrative Agent
may reasonably request, and

 

(v)                                 as promptly as practicable after such
request, deliver, upon the request of the Administrative Agent in its sole
discretion, to the Administrative Agent with respect to each parcel of real
property owned by the Borrower and its Subsidiaries, title commitments, flood
determinations and flood insurance, if applicable, with respect to each parcel
of real property owned by the Borrower and its Subsidiaries, each in scope, form
and substance satisfactory to the Administrative Agent, together with surveys
that are in possession of the Borrower and its Subsidiaries; provided, however,
that to the extent that the Borrower and its Subsidiaries shall have otherwise
received any surveys with respect to such real property, such surveys shall,
promptly after the receipt thereof, be delivered to the Administrative Agent
(but in any event no obligation to obtain additional surveys shall be evidenced
by this section).

 

(d)                                 If the Mortgage Trigger occurs and to the
extent requested by the Required Lenders, the Borrower shall, and shall cause
each other Loan Party to, on or before the Mortgage Delivery Date, (i) duly
execute and deliver Mortgages to the Administrative Agent, as specified by and
in form and substance satisfactory to the Administrative Agent, securing payment
of all the Obligations of such Loan Party under the Loan Documents and
constituting Liens on the owned real properties of such Loan Party to the extent
so requested, (ii) take whatever action (including the recording of deeds of
trust and mortgages and the filing of fixture filings) may be necessary or
advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on such real properties purported
to be subject to the Mortgages delivered pursuant to this Section 6.12(c),
enforceable against all third parties in accordance with their terms,
(iii) deliver to the Administrative Agent title commitments, flood
determinations and flood insurance, if applicable, with respect to each parcel
of real property owned by such Loan Party, each in scope, form and substance
satisfactory to the Administrative Agent, together with surveys that are in
possession of such Loan Party; provided, however, that to the extent that any
Loan Party shall have otherwise received any surveys with respect to such real
property, such

 

85

--------------------------------------------------------------------------------


 

surveys shall, promptly after the receipt thereof, be delivered to the
Administrative Agent (but in any event no obligation to obtain additional
surveys shall be evidenced by this section).

 

(e)                                  With respect to any real property which is
subject to (a) a Mortgage and (b) a lease made by a Loan Party, as lessor, and
any Affiliate of a Loan Party, as lessee, the Borrower covenants that it shall,
and shall cause the applicable Loan Party to cause each such lease to be, by its
terms, specifically subordinated to any mortgage of the property subject to the
lease, and the Administrative Agent agrees to enter into a non-disturbance and
attornment agreement, on terms reasonably satisfactory to the Borrower and
Administrative Agent, with such lessor and lessee.

 

(f)                                   Upon the formation or acquisition of any
new direct Subsidiary that is classified as a CFC and directly owned by a Loan
Party (unless such Subsidiary is designated as an Immaterial Subsidiary), the
Borrower shall, at Borrower’s sole expense within 30 days after such formation
or acquisition (or such longer period as may be agreed by the Administrative
Agent in its sole discretion), cause such new Subsidiary, and cause each Loan
Party that is a direct parent of such new Subsidiary (if it has not already done
so), to (i) duly execute and deliver to the Administrative Agent pledge
agreements in form and substance reasonably satisfactory to the Administrative
Agent that represent a pledge of 66% of the total voting power of the total
outstanding Equity Interests of such new Subsidiary, (ii) deliver a signed copy
of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties (including any applicable
foreign counsel) acceptable to the Administrative Agent as to the matters
contained in clause (i) above and as to such other matters as the Administrative
Agent may reasonably request and (iii) take whatever action (including with
respect to any applicable foreign Laws) may be necessary or advisable in the
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
subsisting Liens on 66% of the total voting power of the total outstanding
Equity Interests of such new Subsidiary.  It is understood and agreed that this
Section 6.12(e) shall not apply to (x) any new direct Subsidiary that is held
directly or indirectly by a CFC or (y) any Immaterial Subsidiary.

 

(g)                                  Notwithstanding the foregoing, if at any
time all Immaterial Subsidiaries, taken as a whole, have total assets with an
aggregate book value of 5% of Consolidated Total Assets as of the most recently
ended fiscal quarter for which financial statements have been delivered pursuant
to Section 6.01(a) or 6.01(b), then the Borrower shall designate which of such
Subsidiaries shall no longer constitute “Immaterial Subsidiaries” for purposes
of this Credit Agreement to the extent necessary to cause such excess to be
eliminated and, with respect to any Subsidiary that ceases to be an Immaterial
Subsidiary as a result of such designation, the Borrower shall take, and cause
such Subsidiary to take, such action as is necessary to comply with this
Section 6.12.

 

6.13.                     Compliance with Environmental Laws.  Comply, and cause
all lessees and other Persons operating or occupying its properties to comply,
in all material respects, with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up all Hazardous Materials from any of its
properties, to the extent required by

 

86

--------------------------------------------------------------------------------


 

applicable Environmental Laws; provided, however, that neither the Borrower nor
any of its Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.

 

6.14.                     Further Assurances.  Promptly (or within the time
periods specified in Section 6.12, if applicable) upon request by the
Administrative Agent, or any Lender through the Administrative Agent,
(a) correct any material defect or error that may be discovered in any Loan
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to (i) carry out more effectively the purposes of the Loan Documents,
(ii) to the fullest extent permitted by applicable law, subject any Loan Party’s
or any of its Subsidiaries’ properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
(provided that the Borrower’s obligation to perfect any of the Liens is limited
in any event to (1) the filing of UCC financing statements in the applicable
Loan Party’s jurisdiction of organization, (2) delivery of certificates
representing any pledged Equity Interests consisting of certificated securities
with appropriate transfer powers, (3) only in the event so requested by the
Administrative Agent, delivery of promissory notes or instruments with
appropriate endorsements (provided that the aggregate amount of all promissory
notes payable to the Borrower and its Subsidiaries exceeds the threshold for
delivery set forth in the Security Agreement), (4) granting the Administrative
Agent control (within the meaning of the UCC) over any pledged Equity Interests
consisting of uncertificated securities and (5) if the Mortgage Trigger has
occurred and to the extent requested by the Required Lenders, the filing of
Mortgages and fixture filings with the appropriate office in the jurisdiction
where the real property covered by such instrument is located) and (iv) assure,
convey, grant, assign, transfer, preserve, protect and confirm more effectively
unto the Secured Parties the rights granted or now or hereafter intended to be
granted to the Secured Parties under any Loan Document or under any other
instrument executed in connection with any Loan Document to which any Loan Party
or any of its Subsidiaries is or is to be a party, and cause each of its
Subsidiaries to do so.

 

6.15.                     Compliance with Terms of Leaseholds.  Administer all
leases of real property to which the Borrower or any of its Subsidiaries is a
party in the ordinary course of business, and cause each of its Subsidiaries to
do so, except, in any case, where the failure to do so, either individually or
in the aggregate, could not be reasonably expected to have a Material Adverse
Effect.

 

6.16.                     Material Contracts.  Perform and observe all the terms
and provisions of each Material Contract to be performed or observed by it, and
cause each of its Subsidiaries to do so, except, in any case, where the failure
to do so, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

87

--------------------------------------------------------------------------------


 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01.                     Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, or assign any accounts or other right to receive income,
other than the following:

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Part A of Schedule 7.01 and any renewals or extensions thereof, provided that
(i) the scope of property covered thereby is not increased, (ii) the amount
secured or benefited thereby is not increased except as contemplated by
Section 7.02(d), (iii) the direct or any contingent obligor with respect thereto
is not changed and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.02(d);

 

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 60 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                  zoning restrictions, easements,
rights-of-way, restrictions and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(i)                                     Liens securing Indebtedness permitted
under Section 7.02(f); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such

 

88

--------------------------------------------------------------------------------


 

Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
or fair market value, whichever is lower, of the property being acquired on the
date of acquisition;

 

(j)                                    Liens on property of a Person existing at
the time such Person is merged into or consolidated with the Borrower or any
Subsidiary of the Borrower or becomes a Subsidiary of the Borrower; provided
that such Liens were not created in contemplation of such merger, consolidation
or Investment and do not extend to any assets other than those of the Person
merged into or consolidated with the Borrower or such Subsidiary or acquired by
the Borrower or such Subsidiary, and the applicable Indebtedness secured by such
Lien is permitted under Section 7.02(g);

 

(k)                                 Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies, or under general depositary agreements, and
burdening only deposit accounts or other funds maintained with a creditor
depository institution;

 

(l)                                     Liens arising from precautionary Uniform
Commercial Code financing statements relating to operating leases and other
contractual arrangements entered into in the ordinary course of business that
describe only the property subject to such operating lease or contractual
arrangement;

 

(m)                             Liens granted on the Lakehead Loan Collateral to
secure the Lakehead Loan;

 

(n)                                 Liens arising in connection with Permitted
Sale/Leaseback Transactions; provided that such Liens do not extend to any
assets other than those subject to the applicable Permitted Sale/Leaseback
Transaction;

 

(o)                                 landlords’ Liens listed on Part B of
Schedule 7.01 or to which the Administrative Agent consents in writing;

 

(p)                                 Liens on equipment of such Person, arising
in the ordinary course of business, granted by such Person to secure a third
party’s Indebtedness in order for such Person to obtain a fuel supply agreement,
provided, that no such Lien is spread to cover any additional property (other
than after-acquired property that is affixed or incorporated into the property
covered by such Lien) or Indebtedness;

 

(q)                                 Liens on Equity Interests of any joint
venture or partnership (other than a Wholly-Owned Subsidiary) owned by the
Borrower or any Subsidiary to the extent securing Indebtedness of such joint
venture or partnership that is non-recourse to the Borrower or any Subsidiary;

 

(r)                                    Liens on inventory securing purchase
money Indebtedness permitted under Sections 7.02(f); provided that each such
Lien secures only the purchase money Indebtedness incurred in connection with
the acquisition of such inventory and each such Lien encumbers only the
inventory purchased in connection with the incurrence of such purchase money
Indebtedness;

 

(s)                                   so long as no action to enforce such Lien
has been commenced, Liens for the benefit of non-Affiliate counterparties to
fuel supply agreements entered into in the ordinary

 

89

--------------------------------------------------------------------------------


 

course of business on deposits, funds, credits, credit card settlement accounts
or other property of a similar scope and nature, which Liens secure the
Borrower’s or the applicable Subsidiary’s obligations under such fuel supply
agreements;

 

(t)                                    any interest or title of a lessor or
sublessor under any lease entered into by the Borrower or any Subsidiary in the
ordinary course of business and covering only the assets so leased and any Liens
on such lessor’s or sublessor’s interest or title;

 

(u)                                 (i) leases, subleases, licenses or
sublicenses granted to any other person in the ordinary course of business and
(ii) the rights reserved or vested in any person by the terms of any lease,
license, franchise, grant or permit held by the Borrower or any of its
Subsidiaries or by a statutory provision to terminate any such lease, license,
franchise, grant or permit or to require periodic payments as a condition to the
continuance thereof;

 

(v)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business
securing payment of amounts not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(w)                               Liens (i) (A) on advances of cash or Cash
Equivalents in favor of the seller of any property to be acquired in an
Investment permitted under Section7.03 to be applied against the purchase price
for such Investment, and (B) consisting of an agreement to Dispose of any
property in a Disposition permitted under Section 7.05, in each case, solely to
the extent such Investment or Disposition, as the case may be, would have been
permitted on the date of the creation of such Lien and (ii) on cash earnest
money deposits made by the Borrower or any of its Subsidiaries in connection
with any letter of intent or purchase agreement permitted hereunder;

 

(x)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods entered into by
the Borrower or any of its Subsidiaries in the ordinary course or business not
prohibited by this Agreement;

 

(y)                                 other Liens not otherwise permitted
hereunder securing any obligations (including Indebtedness) outstanding in an
aggregate principal amount not to exceed $10,000,000; provided that no such Lien
shall extend to or cover any Collateral.

 

7.02.                     Indebtedness.  Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                 obligations (contingent or otherwise)
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with fluctuations in
interest rates or foreign exchange rates and (ii) such Swap Contract does not
contain any provision exonerating the non-defaulting party from its obligation
to make payments on outstanding transactions to the defaulting party;

 

(b)                                 Indebtedness of (i)(A) a Loan Party owing to
another Loan Party or (B) a Subsidiary of the Borrower owed to the Borrower or a
Subsidiary Guarantor, which Indebtedness, in each case, shall (1) constitute
pledged Indebtedness under the Security

 

90

--------------------------------------------------------------------------------


 

Agreement, (2) be on terms (including subordination terms) reasonably acceptable
to the Administrative Agent and (3) be otherwise permitted under the provisions
of Section 7.03 or (ii) a Subsidiary that is not a Loan Party to a Subsidiary
that is not a Loan Party;

 

(c)                                  Indebtedness under the Loan Documents;

 

(d)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 7.02 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and the direct or any contingent obligor with respect thereto is not
changed, as a result of or in connection with such refinancing, refunding,
renewal or extension; and provided, still further, that the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

 

(e)                                  Guarantees of the Borrower or any
Subsidiary in respect of (i) Indebtedness otherwise permitted hereunder of the
Borrower or any Subsidiary Guarantor or (ii) Indebtedness incurred by joint
ventures or Subsidiaries that are not Loan Parties, in each case, constituting
Investments otherwise permitted hereunder; provided that with respect to
Guarantees by a Loan Party of Indebtedness of joint ventures or Subsidiaries
that are not Loan Parties, the aggregate amount of Indebtedness guaranteed
pursuant to such Guarantees shall not exceed (when combined with all Investments
made pursuant to Section 7.03(d)(iv)) $20,000,000;

 

(f)                                   Indebtedness in respect of Capitalized
Leases, Synthetic Lease Obligations and purchase money obligations for inventory
or fixed or capital assets within the limitations set forth in Section 7.01(i);
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $20,000,000;

 

(g)                                  Indebtedness of any Person that becomes a
Subsidiary of the Borrower after the date hereof in accordance with the terms of
Section 7.03(g), which Indebtedness is existing at the time such Person becomes
a Subsidiary of the Borrower (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of the Borrower);

 

(h)                                 unsecured Indebtedness issued by the
Borrower provided that (i) immediately prior to and after giving effect to the
issuance of such Indebtedness, there would be no Default under this Agreement,
(ii) such Indebtedness’ scheduled maturity is no earlier than twelve (12) months
after the Maturity Date, (iii) such Indebtedness does not require any scheduled
repayments, defeasance or redemption (or sinking fund therefor) of any principal
amount thereof prior to maturity (other than Indebtedness convertible into
Equity Interests of the Borrower), (iv) the indenture or other agreement
governing such Indebtedness shall not contain (A) maintenance

 

91

--------------------------------------------------------------------------------


 

financial covenants or (B) other terms and conditions that are (taken as a
whole) more restrictive on the Borrower or any of its Subsidiaries than the
terms and conditions of this Agreement, and any refinancings, refundings,
renewals or extensions thereof; provided that the terms of such refinancing,
refunding, renewing, or extending Indebtedness satisfy the requirements of this
Section 7.02(h);

 

(i)                                     Indebtedness in respect of performance,
surety or appeal bonds provided in the ordinary course of business, but
excluding (in each case) incurred through the borrowing of money or contingent
liabilities in respect thereof;

 

(j)                                    Indebtedness incurred by the Borrower or
any of its Subsidiaries in a Disposition under agreements providing for, and in
the form of, indemnification, the adjustment of the purchase price or similar
adjustments and earn outs;

 

(k)                                 Cash management obligations and Indebtedness
incurred by the Borrower or any of its Subsidiaries in respect of netting
services, overdraft protections and similar arrangements in each case in
connection with cash management and deposit accounts in the ordinary course of
business;

 

(l)                                     Indebtedness consisting of (i) the
financing of insurance premiums or (ii) take-or-pay obligations of the Borrower
or any of its Subsidiaries contained in supply arrangements, in each case, in
the ordinary course of business;

 

(m)                             Indebtedness consisting of obligations of the
Borrower or any of its Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in the ordinary course of business and in
connection with any Acquisition permitted under Section 7.03(g); and

 

(n)                                 Indebtedness in an aggregate principal
amount not exceeding $5,000,000 that constitutes Acquisition Consideration with
respect to an Acquisition permitted hereunder on an unsecured subordinated
basis, which subordination agreement shall be on terms reasonably satisfactory
to the Administrative Agent; provided that the terms and provisions of such
Indebtedness shall be reasonably satisfactory to the Administrative Agent.

 

(o)                                 Indebtedness under the Lakehead Loan
Documents, provide that aggregate principal amount of all such Indebtedness does
not exceed $181,000,000;

 

(p)                                 unsecured Indebtedness in an aggregate
principal amount not to exceed $20,000,000 at any time outstanding.

 

7.03.                     Investments.  Make or hold any Investments, except:

 

(a)                                 Investments held by the Borrower and its
Subsidiaries in the form of Cash Equivalents;

 

(b)                                 Investments held by the Borrower in the form
of Lakehead Loan Collateral;

 

92

--------------------------------------------------------------------------------


 

(c)                                  advances to officers, directors and
employees of the General Partner, the Borrower and the Borrower’s Subsidiaries
in an aggregate amount not to exceed $500,000 at any time outstanding, for
travel, entertainment, relocation and analogous ordinary business purposes;

 

(d)                                 (i) Investments by the Borrower and its
Subsidiaries in their respective Subsidiaries outstanding on the date hereof,
(ii) additional Investments by the Borrower and its Subsidiaries in Loan
Parties, (iii) additional Investments by Subsidiaries of the Borrower that are
not Loan Parties in other Subsidiaries that are not Loan Parties and (iv) so
long as no Default has occurred and is continuing or would result from such
Investment, additional Investments by the Loan Parties in joint ventures or
Subsidiaries that are not Loan Parties in an aggregate amount invested from the
date hereof not to exceed $20,000,000 (when combined with any Guarantees entered
into pursuant to Section 7.02(e)(ii));

 

(e)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(f)                                   Guarantees permitted by Section 7.02;

 

(g)                                  Acquisitions (by purchase or merger)
provided that (i) a Loan Party is the acquiring or surviving entity; (ii) no
Default or Event of Default exists and the Acquisition could not reasonably be
expected to cause a Default or an Event of Default; (iii) before and after
giving effect to such Acquisition on a Pro Forma Basis, the Borrower and its
Subsidiaries would have been in compliance with Section 7.11 as of the end of
the most recently ended fiscal quarter; (iv) the requirement of Section 7.07 is
satisfied and the target is not hostile; (v) if such Acquisition is of Equity
Interests, the issuer of such Equity Interests shall be an entity organized
under the laws of the United States and shall become a Wholly Owned Subsidiary
upon consummation of such Acquisition; and (vi) with respect to any Acquisition
for which the Acquisition Consideration exceeds $15,000,000, the Administrative
Agent shall have received, at least five (5) Business Days prior to the date on
which any such Acquisition is to be consummated, a certificate of a Responsible
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, certifying that all of the
requirements set forth in this Section 7.03(g) have been satisfied or will be
satisfied on or prior to the date on which such Acquisition is consummated;

 

(h)                                 other Investments to which the
Administrative Agent has consented in writing;

 

(i)                                     Investments received in connection with
the bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case in the ordinary course of
business;

 

(j)                                    Investments consisting of any deferred
portion of the sales price received by the Borrower or any Subsidiary in
connection with any Disposition permitted pursuant to Section 7.05;

 

93

--------------------------------------------------------------------------------


 

(k)                                 so long as no Event of Default has occurred
and is continuing or would result from such Investment, other Investments not
exceeding $20,000,000 in the aggregate in any fiscal year of the Borrower.

 

7.04.                     Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)                                 any Subsidiary may merge with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries, provided that when any Loan
Party is merging with another Subsidiary, such Loan Party shall be the
continuing or surviving Person;

 

(b)                                 any Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party;

 

(c)                                  any Subsidiary that is not a Loan Party may
dispose of all or substantially all its assets (including any Disposition that
is in the nature of a liquidation) to (i) another Subsidiary that is not a Loan
Party or (ii) to a Loan Party; and

 

(d)                                 a Loan Party may merge or consolidate with
any Person in accordance with Section 7.03(g).

 

7.05.                     Dispositions.  Make any Disposition or enter into any
agreement to make any Disposition, except:

 

(a)                                 Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 ordinary-course-of-business Dispositions of
(i) inventory; (ii) Cash Equivalents; (iii) overdue accounts receivable in
connection with the compromise or collection thereof (and not in connection with
any financing transaction); and (iv) leases, subleases, rights of way,
easements, licenses, and sublicenses that, individually and in the aggregate, do
not materially interfere with the ordinary conduct of the business of the
Borrower or its Subsidiaries and do not materially detract from the value or the
use of the property which they affect;

 

(c)                                  Dispositions of equipment to the extent
that (i) such property is exchanged for credit against the purchase price of
similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;

 

(d)                                 Dispositions of property by any Subsidiary
to the Borrower or to a Wholly Owned Subsidiary; provided that if the transferor
of such property is a Loan Party, the transferee thereof must also be a Loan
Party;

 

(e)                                  Dispositions permitted by Section 7.04;

 

(f)                                   Permitted Sale/Leaseback Transactions;

 

94

--------------------------------------------------------------------------------


 

(g)                                  Dispositions of the Lakehead Loan
Collateral to the extent permitted by the Lakehead Loan (including any mandatory
prepayments required thereunder);

 

(h)                                 Dispositions of property (i) resulting from
the condemnation thereof or (ii) that has suffered a casualty (constituting a
total loss or constructive total loss of such property), in each case upon or
after receipt of the condemnation proceeds or insurance proceeds of such
condemnation or casualty, as applicable, provided that the cash proceeds
therefrom are applied in accordance with Section 2.05(b)(ii);

 

(i)                                     Dispositions of real property (other
than Stripes Properties) or non-operating assets;

 

(j)                                    Dispositions in the ordinary course of
business consisting of the abandonment of intellectual property rights which, in
the reasonable good faith determination of the Borrower, are not material to the
conduct of the business of the Borrower or any of the Subsidiaries;

 

(k)                                 Dispositions of Investments in joint
ventures;

 

(l)                                     other Dispositions of property or assets
(other than Stripes Properties) in connection with the formation or operation of
joint ventures in accordance with Section 7.03(d) and (k);

 

(m)                             Dispositions of Stripes Properties in an
aggregate amount not to exceed (when aggregated with Permitted Sale/Leaseback
Transactions under clause (ii) of the definition thereof) $10,000,000;

 

(n)                                 Dispositions by the Borrower and its
Subsidiaries of property or assets (other than Stripes Properties) not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition,
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (n) in any fiscal year shall not exceed $15,000,000 and (iii) at least
75% of the purchase price for such asset shall be paid to the Borrower or such
Subsidiary in cash;

 

provided, however, that any Disposition pursuant to Section 7.05(c), (f), (g),
(h), (i), (k) (l), and (m) shall be for fair market value.

 

7.06.                     Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:

 

(a)                                 each Subsidiary may make Restricted Payments
to the Borrower, any Subsidiaries of the Borrower that are Loan Parties and any
other Person that owns a direct Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

 

(b)                                 the Borrower and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the common
or subordinated Equity Interests of such Person

 

95

--------------------------------------------------------------------------------


 

and the Borrower may issue common Equity Interests upon the conversion of
subordinated Equity Interests;

 

(c)                                  the Borrower and each Subsidiary may
purchase, redeem or otherwise acquire its Equity Interests with the proceeds
received from the substantially concurrent issue of new common or subordinated
Equity Interests;

 

(d)                                 the Borrower may make Restricted Payments to
Holdings on the Closing Date as described in “Use of Proceeds” in the
Registration Statement;

 

(e)                                  the Borrower may make Restricted Payments
with respect to any fiscal quarter in an aggregate amount not to exceed
Available Cash with respect to such fiscal quarter;

 

(f)                                   the Borrower may make Restricted Payments
to holders of convertible Indebtedness permitted pursuant to Section 7.02(h),
payable solely in the common or subordinated Equity Interests of the Borrower;
and

 

(g)                                  the Borrower may make Restricted Payments
in connection with awards issued under any long term incentive compensation plan
by accepting forfeitures or holding back any portion of the Equity Interests
underlying any such award in exchange for (i) satisfying any recipient tax
obligation due upon the vesting of (or lapse of restrictions upon) such award or
(ii) waiving the payment of any exercise price in connection with the exercise
of any such award.

 

7.07.                     Change in Nature of Business.  Engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and its Subsidiaries on the date hereof or any business
substantially related or incidental thereto.

 

7.08.                     Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate; provided that the
foregoing restriction shall not apply to (i) transactions between or among the
Loan Parties, (ii) Restricted Payments permitted by Section 7.06,
(iii) transactions pursuant to the Material Contracts, (iv) transactions
approved by the conflicts committee of the General Partner in accordance with
the Borrower Partnership Agreement, (v) any employment or compensation
agreement, deferred compensation plans, employee benefits plan, equity incentive
or equity-based plans, profits interests, officer, supervisor and director
indemnification agreement or insurance, stay bonuses, severance or similar
agreement and arrangements, in the ordinary course of business, (vi) reasonable
and customary director, officer, supervisor and employee fees and compensation
and other benefits (including retirement, health, stock option and other benefit
plans) and indemnification arrangements, (vii) non-material transactions with
Holdings or any of its Subsidiaries entered into in the ordinary course of
business so long as, in each case, after giving effect thereto, no Default or
Event of Default shall have occurred and be continuing and each such transaction
is entered into in good faith and is in the best interests of the Borrower, and
(vii) any corporate sharing agreements with respect to tax sharing and general
overhead and administrative matters.

 

96

--------------------------------------------------------------------------------


 

7.09.                     Burdensome Agreements.  Enter into or permit to exist
any Contractual Obligation (other than this Agreement or any other Loan
Document) that limits the ability (i) of any Subsidiary to make Restricted
Payments to the Borrower or any Subsidiary Guarantor or to otherwise transfer
property to or invest in the Borrower or any Subsidiary Guarantor, (ii) of any
Subsidiary required to be a Guarantor hereunder to Guarantee the Indebtedness of
the Borrower or (iii) of the Borrower or any Subsidiary Guarantor hereunder to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit (A) any negative
pledge incurred or provided in favor of any holder of Indebtedness permitted
under Section 7.02(f) or (g) solely to the extent any such negative pledge
relates to the property financed by or the subject of such Indebtedness or
(B) customary non-assignment provisions in purchase and sale or exchange
agreements or similar operational agreements, or provisions in licenses,
easements or leases, in each case entered into in the ordinary course of
business and consistent with past practices, which restrict the transfer,
assignment or encumbrance thereof; provided, further that clauses (i), (ii) and
(iii) shall not apply (x) to any contract or agreement in effect (A) as of the
Closing Date and set forth on Schedule 7.09 (and any replacements or extensions
of any such contracts or agreements that do not materially expand any such
limitations), (B) at the time any Subsidiary becomes a Subsidiary of the
Borrower, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary of the Borrower (and any replacements or
extensions of any such contracts or agreements that do not materially expand any
such limitations) or (C) at the time any property is acquired, so long as such
restrictions relate only to the property so acquired and the agreement was not
entered into solely in contemplation of such Person becoming a Subsidiary of the
Borrower (and any replacements or extensions of any such contracts or agreements
that do not materially expand any such limitations) or (y) to any encumbrances
or restrictions contained in the organizational documents of a joint venture
permitted pursuant to Section 7.03 encumbering or restricting the disposition or
distribution of assets of property of the joint venture.

 

7.10.                     Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

7.11.                     Financial Covenants.  (a) Consolidated Interest
Coverage Ratio.  Beginning with the fiscal quarter ending December 31, 2012,
permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter of the Borrower to be less than 2.50 to 1.00.

 

(b)                                 Consolidated Total Leverage Ratio. 
Beginning with the fiscal quarter ending December 31, 2012, permit the
Consolidated Total Leverage Ratio at any time during any period of four fiscal
quarters of the Borrower to be greater than (i) during a Specified Acquisition
Period (A) if a Qualified Offering has not been consummated, 5.00 to 1.00 and
(B) if a Qualified Offering has been consummated, 5.50 to 1.00 and (ii) at all
other times, (A) if a Qualified Offering has not been consummated, 4.50 to 1.00
and (B) if a Qualified Offering has been consummated, 5.00 to 1.00.

 

97

--------------------------------------------------------------------------------


 

(c)                                  Consolidated Senior Secured Leverage
Ratio.  If a Qualified Offering has been consummated, permit the Consolidated
Senior Secured Leverage Ratio at any time during any period of four fiscal
quarters of the Borrower to be greater than 3.50 to 1.00.

 

7.12.                     Accounting Changes.  Make any change in (a) accounting
policies or reporting practices, except as required or permitted by GAAP, or
(b) fiscal year.

 

7.13.                     Prepayments of Certain Indebtedness.  Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
any Indebtedness permitted under Sections 7.02(h), except refinancings,
refundings, renewals, extensions and conversions into Equity Interests of
Indebtedness incurred in accordance with Section 7.02(h).

 

7.14.                     Amendment, Etc. of Organization Documents, Material
Contracts and Indebtedness.  (a)  Amend any of its Organization Documents
(including the Borrower Partnership Agreement), unless such amendments,
modifications, or supplements could not reasonably be expected to be materially
adverse to the rights of the Administrative Agent or the Lenders, (b) amend,
modify, or supplement any of the Material Contracts unless such amendments,
modifications, or supplements, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect or (c) amend,
modify or otherwise change, or consent to any amendment, modification or change
to (or otherwise permit) the Lakehead Loan Documents or the terms of or
documents evidencing any Indebtedness incurred pursuant to Section 7.02(h), in
each case, in a manner that could reasonably be expected to be adverse to the
Lenders .

 

7.15.                     Limitation on Speculative Hedging.  (a) Enter into any
Swap Contract for speculative purposes, or (b) be party to or otherwise enter
into any Swap Contract which is entered into for reasons other than as a part of
its normal business operations as a risk management strategy and/or hedge
against changes resulting from market conditions related to the Borrower’s or
its Subsidiaries’ operations.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01.                     Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to (i) pay when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation or deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) pay within three days after
the same becomes due, any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, or (iii) pay within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  (i) The Borrower fails
to perform or observe any term, covenant or agreement contained in any of
Section 6.05, 6.11, 6.12 or Article VII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement contained in (i) Sections
6.01, 6.02(a), 6.02(d), 6.02(h), 6.02(j), 6.03 or 6.07 of this Agreement and
such failure continues for 10 days after the earlier to occur of (1) notice
thereof

 

98

--------------------------------------------------------------------------------


 

from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender) or (2) a Responsible Officer of the Borrower becomes
aware of any such failure or (ii) any covenant (not specified in clause
(i) above or in Sections 8.01(a) or (b) above) in any Loan Document on its part
to be performed or observed and such failure continues for 30 days after the
earlier to occur of (1) notice thereof from the Administrative Agent to the
Borrower (which notice will be given at the request of any Lender) or (2) a
Responsible Officer of the Borrower becomes aware of any such failure; or

 

(d)                                 Representations and Warranties. Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
that does not have a materiality or Material Adverse Effect qualification shall
be incorrect or misleading in any material respect when made or deemed made or
(ii) any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of the Borrower or any other Loan Party herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith that has a materiality or Material Adverse Effect qualification shall
be incorrect or misleading in any respect when made or deemed made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Subsidiary thereof (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Loan Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Subsidiary thereof institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator,

 

99

--------------------------------------------------------------------------------


 

rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Subsidiary thereof becomes unable or admits in writing
its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 30 days after its issue or
levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary thereof (i) one or more final judgments or orders
for the payment of money in an aggregate amount (as to all such judgments and
orders) exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) there is a period of 30 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or

 

(i)                                     ERISA.  (i) An ERISA Event occurs which
has resulted or could reasonably be expected to result in liability of the
Borrower under Title IV of ERISA to a Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any
provision of any Loan Document, at any time after its execution and delivery and
for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Lakehead Loan — Event of Default.  There
occurs any “Event of Default” as such term is defined in any Lakehead Loan
Document.

 

(m)                             Collateral Documents. The Liens created by the
Collateral Documents shall cease to be perfected, or shall cease to have the
priority contemplated by the Collateral Documents, on a material portion of the
Collateral in each case otherwise than in accordance with the terms thereof or
with the express prior written agreement, consent or approval of the Lenders.

 

100

--------------------------------------------------------------------------------


 

(n)                                 Material Contracts.  (i) Any default or
event of default shall have occurred under any of the Material Contracts which
has not been cured within any applicable grace period and which default or event
of default could, individually or in the aggregate with any other defaults or
events of default under the Material Contracts, reasonably be expected to have a
Material Adverse Effect, or (ii) any of the Material Contracts shall have
terminated prior to its stated or scheduled expiration or maturity, which
termination, individually or in the aggregate with any other terminations of
Material Contracts, could reasonably be expected to have a Material Adverse
Effect.

 

8.02.                     Remedies upon Event of Default.  If any Event of
Default occurs and is continuing, the Administrative Agent shall, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the Minimum Collateral
Amount with respect thereto); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03.                     Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.15 and 2.16, be applied by the Administrative Agent in
the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

101

--------------------------------------------------------------------------------


 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01.                     Appointment and Authority.  (a) Each of the Lenders
and the L/C Issuer hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder

 

102

--------------------------------------------------------------------------------


 

and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the L/C Issuer, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a potential Hedge Bank and a potential Cash
Management Bank) and the L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent to act as the agent of such Lender and the L/C Issuer
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

9.02.                     Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.03.                     Exculpatory Provisions.  The Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or

 

103

--------------------------------------------------------------------------------


 

by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(d)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment..  The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given in writing
to the Administrative Agent by the Borrower, a Lender or the L/C Issuer.

 

(e)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

9.04.                     Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall

 

104

--------------------------------------------------------------------------------


 

have received notice to the contrary from such Lender or the L/C Issuer prior to
the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05.                     Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.06.                     Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders, the L/C Issuer and the Borrower. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States.  If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative

 

105

--------------------------------------------------------------------------------


 

Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or removed) Administrative Agent
(other than as provided in Section 3.01(g) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

 

(d)                                 Any resignation by Bank of America as
Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer and Swing Line Lender.  If Bank of America resigns as
an L/C Issuer, it shall retain all the rights, powers, privileges and duties of
the L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment by the Borrower of a successor L/C
Issuer or Swing Line Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swing Line Lender, as applicable, (b) the retiring L/C
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

 

9.07.                     Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender and the L/C Issuer acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to

 

106

--------------------------------------------------------------------------------


 

time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

9.08.                     No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Book Manager, the Arranger, the syndication agent
or any co-documentation agent listed on the cover page hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.

 

9.09.                     Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuer and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in
such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

 

9.10.                     Collateral and Guaranty Matters.  Without limiting the
provisions of Section 9.09, the Lenders (including in its capacities as a
potential Cash Management Bank and a potential Hedge Bank) and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

 

107

--------------------------------------------------------------------------------


 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Aggregate Commitments and payment in full of all Obligations
(other than (A) contingent indemnification obligations and (B) obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made), (ii) that is sold or otherwise disposed of or to be sold
or otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Loan Document, or (iii)  if
approved, authorized or ratified in writing in accordance with Section 10.01;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i);

 

(c)                                  to release any Subsidiary Guarantor from
its obligations under the Subsidiary Guaranty if such Subsidiary Guarantor
ceases to be a Subsidiary of the Borrower as a result of a transaction permitted
under the Loan Documents (or is re-designated as an Immaterial Subsidiary); and

 

(d)                                 to release Holdings from its obligations
under the Holdings Guaranty upon expiration or termination of such Guaranty in
accordance with its terms or otherwise as permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10.  In each case as specified in this Section 9.10,
the Administrative Agent will, at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as such Loan Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to release such Subsidiary Guarantor from its
obligations under the Subsidiary Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

9.11.                     Secured Cash Management Agreements and Secured Hedge
Agreements.  No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, the Holdings Guaranty, the Subsidiary Guaranty or any Collateral
by virtue of the provisions hereof or of the Holdings Guaranty or the Subsidiary
Guaranty or any Collateral Document shall have any right

 

108

--------------------------------------------------------------------------------


 

to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

 

ARTICLE X.
MISCELLANEOUS

 

10.01.              Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                                 waive any condition set forth in
Section 4.01 (other than Section 4.01(b)(i) or (c)), or, in the case of the
Credit Extension to be made on the Closing Date, if any, Section 4.02, without
the written consent of each Lender;

 

(b)                                 extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(c)                                  postpone any date fixed by this Agreement
or any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) without the written consent of each
Lender directly affected thereby;

 

(d)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document, or change the manner of
computation of any financial ratio (including any change in any applicable
defined term) used in determining the Applicable Rate that would result in a
reduction of any interest rate on any Loan or any fee payable hereunder without
the written consent of each Lender entitled to such amount; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

 

(e)                                  change Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

 

(f)                                   change any provision of this Section 10.01
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required

 

109

--------------------------------------------------------------------------------


 

to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender;

 

(g)                                  release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender; or

 

(h)                                 release all or substantially all of the
value of the Subsidiary Guaranty, without the written consent of each Lender,
except to the extent the release of any Subsidiary Guarantor from its Subsidiary
Guaranty is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of all or
all affected Lenders and that has been approved by the Required Lenders, the
Borrower may replace such non-consenting Lender in accordance with
Section 10.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

 

10.02.              Notices; Effectiveness; Electronic Communications. 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i)                                     if to the Borrower, Holdings or any
other Loan Party, the Administrative Agent, the L/C Issuer or the Swing Line
Lender, to the address, facsimile number,

 

110

--------------------------------------------------------------------------------


 

electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the L/C Issuer hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the L/C Issuer pursuant to Article II if such Lender or the L/C
Issuer, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication. 
The Administrative Agent, the Swingline Lender, the L/C Issuer or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR

 

111

--------------------------------------------------------------------------------


 

OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Loan Parties, any Lender, the L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of the Borrower’s, any other Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet.

 

(d)                                 Change of Address, Etc.  Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender may
change its address, facsimile or telephone number for notices and other
communications hereunder by notice to the other parties hereto.  Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent, L/C
Issuer and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders
shall be entitled to rely and act upon any notices (including telephonic or
electronic Revolving Credit Loan Notices, Letter of Credit Applications and
Swing Line Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
the L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03.              No Waiver; Cumulative Remedies; Enforcement.  No failure by
any Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

112

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

 

10.04.              Expenses; Indemnity; Damage Waiver.  (a) Costs and
Expenses.  The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented, out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee (which may include the allocated cost of internal counsel)),
incurred by any Indemnitee or asserted against any Indemnitee by any Person
(including the Borrower or any other Loan Party) other than such Indemnitee and
its Related Parties arising out of, in connection

 

113

--------------------------------------------------------------------------------


 

with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability arising with respect to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the
Administrative Agent (or any sub-agent thereof), the L/C Issuer, the Swing Line
Lender or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), the L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the L/C Issuer or the Swing Line Lender in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the L/C Issuer or the Swing Line Lender in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, and acknowledges that no other

 

114

--------------------------------------------------------------------------------


 

Person shall have, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provisions of Section 10.02(e) shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05.              Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

10.06.              Successors and Assigns.  (a) Successors and Assigns
Generally.  The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.06(b), (ii) by way of participation
in accordance with the provisions of Section 10.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of Section
10.06(f) (and any other attempted assignment or transfer by any party hereto
shall be

 

115

--------------------------------------------------------------------------------


 

null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 10.06(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld) shall be required unless (1) an Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

116

--------------------------------------------------------------------------------


 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

 

(C)                               the consent of the L/C Issuer and the Swing
Line Lender shall be required for any assignment.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500; provided, however, that the Administrative Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower, Holdings or their Affiliates or
Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural Person.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under

 

117

--------------------------------------------------------------------------------


 

this Agreement (and, in the case of an Assignment and Assumption covering all of
the assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.01, 3.05, 3.06 and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender.  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with Section 10.06(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person, a Defaulting
Lender or Holdings or the Borrower or any of their respective Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuer shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that affects such Participant. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 10.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.04(c) without
regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any

 

118

--------------------------------------------------------------------------------


 

amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, waiver or other
modification described in the first proviso to Section 10.01 that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.05 and 3.06 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06, 3.07
and 10.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.05, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive had the
participation not been sold.  Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 3.06 with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank (or any other central bank having jurisdiction over such
Lender); provided that no such pledge or assignment shall release such Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.

 

(f)                                   Resignation as L/C Issuer or Swing Line
Lender after Assignment.  Notwithstanding anything to the contrary contained
herein, if at any time Bank of America assigns all of its Commitment and
Revolving Credit Loans pursuant to Section 10.06(b), Bank of America may,
(i) upon 30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer
and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line Lender. 
In the event of any such resignation as L/C Issuer or Swing Line Lender, the
Borrower shall be entitled to

 

119

--------------------------------------------------------------------------------


 

appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Bank of America as L/C Issuer or
Swing Line Lender, as the case may be.  If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

10.07.              Treatment of Certain Information; Confidentiality.  Each of
the Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be a Lender pursuant to Section 2.14(c) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i)  any rating agency in connection with rating the Borrower or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender, the L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or the L/C

 

120

--------------------------------------------------------------------------------


 

Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

10.08.              Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, the L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, L/C Issuer or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or the L/C Issuer different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.16 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  Each Lender and the L/C Issuer agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

10.09.              Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the

 

121

--------------------------------------------------------------------------------


 

Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.10.              Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent or the L/C Issuer, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.  Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

10.11.              Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12.              Severability.  If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

 

10.13.              Replacement of Lenders.  If the Borrower is entitled to
replace a Lender pursuant to the provisions of Section 3.07, or if any Lender is
a Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its
sole expense and effort, upon notice to such

 

122

--------------------------------------------------------------------------------


 

Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights
(other than its existing rights to payments pursuant to Sections 3.01 and 3.06)
and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                 the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.06) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.05 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter;

 

(d)                                 such assignment does not conflict with
applicable Laws; and

 

(e)                                  in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14.              Governing Law; Jurisdiction; Etc.  (a) GOVERNING LAW.  THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW

 

123

--------------------------------------------------------------------------------


 

YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW

 

10.15.              Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

124

--------------------------------------------------------------------------------


 

10.16.              No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arranger, and the Lenders are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Administrative Agent,
the Arranger, and the Lenders, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arranger and each Lender is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) neither the
Administrative Agent, the Arranger nor any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arranger and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, the Arranger, nor any Lender has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative Agent, the Arranger or
any Lender with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

10.17.              Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

10.18.              USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender

 

125

--------------------------------------------------------------------------------


 

requests in order to comply with its ongoing obligations under applicable “know
your customer” an anti-money laundering rules and regulations, including the
Act.

 

10.19.              No General Partner’s Liability.  The Administrative Agent
and the Lenders agree for themselves and their respective successors and
assigns, including any subsequent holder of any Note, that no claim under this
Agreement or under any other Loan Document shall be made against General
Partner, and that no judgment, order or execution entered in any suit, action or
proceeding, whether legal or equitable, hereunder or on any other Loan Document
shall be obtained or enforced, against General Partner or its assets for the
purpose of obtaining satisfaction and payment of amounts owed under this
Agreement or any other Loan Document.

 

10.20.              ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

126

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

SUSSER PETROLEUM PARTNERS LP

 

 

 

 

By: Susser Petroleum Partners GP LLC,
its general partner

 

 

 

 

 

 

 

By:

/s/ E.V. Bonner, Jr.

 

 

E.V. Bonner Jr.

 

 

Executive Vice President, Secretary and

 

 

General Counsel

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Denise Jones

 

 

Denise Jones

 

 

Assistant Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Gary L. Mingle

 

 

Gary L. Mingle

 

 

Senior Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

Barclays Bank PLC

 

 

 

 

 

By:

/s/ Michael Mozer

 

Name: Michael Mozer

 

 

Title: Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

Name: Irja R. Otsa

 

 

Title: Associate Director

 

 

 

By:

/s/ David Urban

 

Name: David Urban

 

 

Title: Associate Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Stephen A. Leon

 

Name: Stephen A. Leon

 

Title: Managing Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BMO Harris Financing, Inc.

 

 

 

 

 

By:

/s/ Philip Langheim

 

Name: Philip Langheim

 

Title: Managing Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Timothy Zawinsky

 

Name: Timothy Zawinsky

 

 

Title: Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK

 

 

 

 

 

By:

/s/ Robin Ingari

 

Name: Stephen A. Leon

 

 

Title: Senior Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CADENCE BANK, N.A.

 

 

 

 

 

By:

/s/ Mike Ross

 

Name: Mike Ross

 

 

Title: Senior Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

 

 

By:

/s/ Stuart Murray

 

Name: Stuart Murray

 

 

Title: Senior Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Gordon MacArthur

 

Name: Gordon MacArthur

 

 

Title: Authorized Signatory

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A.

 

 

 

 

 

By:

/s/ Alexander L. Rody

 

Name: Alexander L. Rody

 

 

Title: Senior Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FROST BANK

 

 

 

 

 

By:

/s/ Alan R. Wilson

 

Name: Alan R. Wilson

 

 

Title: Market President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

COMMITMENTS

 

AND APPLICABLE PERCENTAGES

 

Lender

 

Revolving Credit
Commitment

 

Applicable Percentage

 

Bank of America, N.A.

 

$

40,000,000.00

 

16.000000000

%

Barclays Bank PLC

 

$

33,000,000.00

 

13.200000000

%

UBS Loan Finance LLC

 

$

22,000,000.00

 

8.800000000

%

Wells Fargo Bank, National Association

 

$

22,000,000.00

 

8.800000000

%

BMO Harris Financing, Inc.

 

$

21,000,000.00

 

8.400000000

%

Amegy Bank National Association

 

$

21,000,000.00

 

8.400000000

%

Regions Bank

 

$

21,000,000.00

 

8.400000000

%

Cadence Bank, N.A.

 

$

17,500,000.00

 

7.000000000

%

Compass Bank

 

$

15,000,000.00

 

6.000000000

%

Royal Bank of Canada

 

$

15,000,000.00

 

6.000000000

%

Raymond James Bank, N.A.

 

$

12,500,000.00

 

5.000000000

%

Frost Bank

 

$

10,000,000.00

 

4.000000000

%

TOTAL

 

$

250,000,000.00

 

100.000000000

%

 

Schedule 2.01 — Credit Agreement

 

--------------------------------------------------------------------------------